











 
LEASE AGREEMENT
 
AEROSPACE






 
BY AND BETWEEN
 
AEROSPACE OPERATING ASSOCIATES, LP
 
(“LANDLORD”)
 
AND
 
ORION MARINE GROUP, INC.
 
(“TENANT”)

HOU:2916584.5


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 


SEC. 1 LEASED PREMISES 
SEC. 2 TERM: 
SEC. 3 USE: 
SEC. 4 SECURITY DEPOSIT: 
SEC. 5 BASE RENT: 
SEC. 6 ADDITIONAL RENT: 
SEC. 7 SERVICE AND UTILITIES: 
SEC. 8 MAINTENANCE, REPAIRS AND USE: 
SEC. 9 QUIET ENJOYMENT; RIGHTS RESERVED: 
SEC. 10 ALTERATIONS: 
SEC. 11 FURNITURE, FIXTURES AND PERSONAL PROPERTY: 
SEC. 12 SUBLETTING AND ASSIGNMENT: 
SEC. 13 FIRE AND CASUALTY: 
SEC. 14 CONDEMNATION: 
SEC. 15 DEFAULT BY TENANT: 
SEC. 16 REMEDIES OF LANDLORD: 
SEC. 17 LIEN FOR RENT: 
SEC. 18 NON-WAIVER: 
SEC. 19 LAWS AND REGULATIONS; RULES AND REGULATIONS: 
SEC. 20 ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY: 
SEC. 21 SEVERABILITY: 
SEC. 22 SIGNS: 
SEC. 23 SUCCESSORS AND ASSIGNS: 
SEC. 24 SUBORDINATION: 
SEC. 25 TAX PROTEST: 
SEC. 26 HOLDING OVER: 
SEC. 27 INDEPENDENT OBLIGATION TO PAY RENT: 
SEC. 28 INDEMNITY; RELEASE AND WAIVER: 
SEC. 29 INSURANCE: 
SEC. 30 ENTIRE AGREEMENT: 
SEC. 31 NOTICES: 
SEC. 32 COMMENCEMENT DATE: 
SEC. 33 RELOCATION OF TENANT: 
SEC. 34 BROKERS: 
SEC. 35 ESTOPPEL CERTIFICATES: 
SEC. 36 NAME CHANGE: 
SEC. 37 BANKRUPTCY: 
SEC. 38 TELECOMMUNICATIONS PROVIDERS: 
SEC. 39 HAZARDOUS SUBSTANCES: 
SEC. 40 NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF
 CERTAIN DAMAGES:
SEC. 41 ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA: 
SEC. 42 ATTORNEYS’ FEES: 
SEC. 43 AUTHORITY OF TENANT: 
SEC. 44 INABILITY TO PERFORM: 
SEC. 45 JOINT AND SEVERAL TENANCY: 
SEC. 46 EXECUTION OF THIS LEASE AGREEMENT: 
SEC. 47 WAIVER OF TRIAL BY JURY; COUNTERCLAIM: 
SEC. 48 CALCULATION OF TIME PERIODS: 
SEC. 49 EXHIBITS: 
SEC. 50 ANTI-TERRORISM 
SEC. 51 RENEWAL OPTIONS 
SEC. 52 RIGHT OF FIRST REFUSAL: 
 
 

--------------------------------------------------------------------------------

 
SEC. 53 BACK UP GENERATOR: 
SEC. 54 SATELLITE ANTENNA 
SEC. 55 MONUMENT SIGNAGE 



EXHIBITS:
EXHIBIT A – FLOOR PLAN OF THE LEASED PREMISES
EXHIBIT B – LEGAL DESCRIPTION OF THE LAND
EXHIBIT C – PARKING AGREEMENT
EXHIBIT D – RULES AND REGULATIONS
EXHIBIT E – ACCEPTANCE OF PREMISES MEMORANDUM
EXHIBIT F – TENANT’S ESTOPPEL CERTIFICATE
EXHIBIT G – LEASEHOLD IMPROVEMENTS
EXHIBIT H – AIR CONDITIONING AND HEATING SERVICES
EXHIBIT  I –  INSURANCE REQUIREMENTS
EXHIBIT  J –  ROOFTOP SATELLITE ANTENNA

HOU:2916584.5
 
 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
Office Building
 
This Lease Agreement (this “Lease Agreement”) is made and entered into as of the
date set forth on the signature page between Aerospace Operating Associates, LP,
a New Mexico limited partnership, hereinafter referred to as “Landlord”, and
Orion Marine Group, Inc., a Delaware corporation, hereinafter referred to as
“Tenant”:
 
 
WITNESSETH:
 
SEC. 1 LEASED PREMISES»
 
  In consideration of the mutual covenants as set forth herein, Landlord and
Tenant hereby agree as follows:
 
A. Landlord hereby leases to Tenant and Tenant hereby leases from Landlord for
the rental and on the terms and conditions hereinafter set forth approximately
10,983 square feet of Net Rentable Area on the third (3rd) floor as indicated on
the floor plan attached hereto as Exhibit A and known as Suite 300 (the “Leased
Premises”) in the office building located at 12000 Aerospace Ave., Houston,
Harris County, Texas 77034 (the “Building”) and situated on that certain tract
or parcel of land more particularly described by metes and bounds on Exhibit B
attached hereto and made a part hereof for all purposes (the “Land”).  Subject
to Section 9.B below, Landlord hereby grants Tenant, its employees, invitees and
other visitors, a nonexclusive license for the Term of this Lease Agreement and
all extensions and renewals thereof to use, for the purpose of ingress and
egress to the Building and the Leased Premises, and in accordance with Section
19 below, the Common Areas (as hereinafter defined).  Facilities and areas of
the Building that are intended and designated by Landlord from time to time for
the common, general and non-exclusive use of all tenants of the Building are
called “Common Areas.”  Landlord has the exclusive control over and right to
manage the Common Areas.  In addition, Landlord shall have the exclusive use and
control over all other areas of the Building not designated as Common Areas nor
leased exclusively to tenants of the Building, which include, but are not
limited to, all risers, horizontal and vertical shafts and telephone closets in
the Building.
 
B. The term “Net Rentable Area” shall mean the net rentable area measured
according to standards similar to those  published by the Building Owners and
Managers Association International, Publication ANSI Z 65.1-1996, as amended or
replaced from time to time (the “Modified BOMA Standard”).  The Modified BOMA
Standard has been used in calculating the Net Rentable Area of the Building and
the Leased Premises, and Tenant and Landlord hereby stipulate and agree that
same are correct, notwithstanding any minor variations in measurement or other
variations that may have been incurred in the calculation thereto.  If the
Building is ever demolished, altered, remodeled, renovated, expanded or
otherwise changed in such a manner as to alter the amount of space contained
therein, then the Net Rentable Area of the Building shall be adjusted and
recalculated by using the Modified BOMA Standard.  The Net Rentable Area of the
Building is stipulated for all purposes to be 79,850 square feet.
 
C. Landlord also leases to Tenant certain parking spaces on the terms and
conditions set forth in Exhibit C attached hereto and made a part hereof for all
purposes.
 
D. The Leased Premises shall be delivered to Tenant and Tenant shall accept
same, in its current “AS IS, WHERE IS” condition subject to the construction of
leasehold improvements, if any, set forth and described on Exhibit G attached
hereto and made a part hereof for all purposes and to Landlord’s maintenance and
repair obligations under this Lease Agreement.  Tenant acknowledges that no
representations as to the repair of the Leased Premises or the Building, nor
promises to alter, remodel or improve the Leased Premises or the Building, have
been made by Landlord, except as are expressly set forth in this Lease
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
SEC. 2 TERM:
 
A.  The term of this Lease Agreement (the “Term”) shall be ninety-one (91)
months and shall commence on the Leasehold Improvements Completion Date (as
defined in Exhibit G), which is anticipated to be August 1, 2009 (the “Estimated
Leased Premises Delivery Date”), less the total number of days of Tenant Delay
(as defined on Exhibit G) (such date being herein referred to as the
“Commencement Date”) and, unless sooner terminated or renewed and extended in
accordance with the terms and conditions set forth herein, shall expire at 11:59
p.m. on February 28, 2017  (the “Expiration Date”).
 
B. This Lease Agreement shall be effective as of the Effective Date (as
hereinafter defined) and in the event Landlord consents to Tenant or its agents,
employees or contractors entering the Leased Premises prior to the Commencement
Date, such entry shall be subject to the terms and conditions of this Lease
Agreement, except that the Rent (as hereinafter defined) shall not commence to
accrue as a result of such entry until the date specified in Section 5 below.
 
SEC. 3 USE:»
 
  The Leased Premises shall be used and occupied by Tenant solely as general
office use and for no other purpose.  The Leased Premises shall not be used for
any purpose which would tend to lower the character of the Building, violate any
other tenants’ exclusive use, if any, previously granted by Landlord, create
unreasonable elevator loads or otherwise interfere with standard Building
operations and Tenant shall not engage in any activity which does not comply
with the standards of the Building.  Tenant agrees specifically that no food,
soft drink or other vending machine will be installed within the Leased Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld if such machine is for the exclusive use of Tenant, its
employees and invitees.
 
SEC. 4 SECURITY DEPOSIT:»
 
  $16,474.50  payable on the Effective Date.  Upon the occurrence of any Event
of Default (as hereinafter defined) by Tenant, Landlord may, from time to time,
without prejudice to any other remedy, use the security deposit paid to Landlord
by Tenant as herein provided to the extent necessary to make good any arrears of
Rent (as hereinafter defined) and any other damage, injury, expense or liability
caused to Landlord by such Event of Default for which Tenant is liable
hereunder.  Following any such application of the security deposit, Tenant shall
pay to Landlord on demand the amount so applied in order to restore the security
deposit to the amount thereof existing prior to such application.  Any remaining
balance of the security deposit shall be returned by Landlord to Tenant within
sixty (60) days after the termination of this Lease Agreement and after Tenant
provides written notice to Landlord of Tenant’s forwarding address; provided,
however, Landlord shall have the right to retain and expend such remaining
balance (a) to reimburse Landlord for any and all rentals or other sums due
hereunder that have not been paid in full by Tenant and/or (b) for cleaning and
repairing the Leased Premises if Tenant shall fail to deliver same at the
termination of this Lease Agreement in a neat and clean condition and in as good
a condition as existed at the date of possession of same by Tenant, ordinary
wear and tear only excepted.  Tenant shall not be entitled to any interest on
the security deposit.  Such security deposit shall not be considered an advance
payment of rental or a measure of Landlord’s damages in case of an Event of
Default by Tenant.
 
 
4

--------------------------------------------------------------------------------

 
SEC. 5 BASE RENT:
 
A. As part of the consideration for the execution of this Lease Agreement,
Tenant covenants and agrees and promises to pay Landlord base rent according to
the following schedule (the “Base Rent”):
 
Months Following the
Commencement Date
Annual Base Rent Rate Per
Square Foot of Net Rentable Area
Annual Base Rent
Monthly Payment
1-7
abated
$0.00
$0.00
8-19
$18.00
$197,694.00
$16,474.50
20-31
$18.25
$200,439.75
$16,703.31
32-43
44-55
56-67
68-79
80-91
$18.50
$18.75
$19.00
$19.25
$19.50
$203,185.50
$205,931.25
$208,677.00
$211,422.75
$214,168.50
$16,932.13
$17,160.94
$17,389.75
$17,618.56
$17,847.38



The Base Rent shall be payable to Landlord at the address set forth in Section
31 below (or such other address as may be designated by Landlord in writing from
time to time) in monthly installments in legal tender of the United States of
America, in advance, without demand, set-off or counterclaim except as herein
expressly provided, on or before the first day of each calendar month during the
Term hereof; provided, however, the first monthly payment of Base Rent shall be
made on the Effective Date.  If the Term of this Lease Agreement as described
above commences on other than the first day of a calendar month or terminates on
other than the last day of a calendar month, then the installments of Base Rent
for such month or months shall be prorated and the installment or installments
so prorated shall be paid in advance.  The payment for such prorated month shall
be calculated by multiplying the monthly installment by a fraction, the
numerator of which shall be the number of days of the Term occurring during said
commencement or termination month, as the case may be, and the denominator of
which shall be the total number of days occurring in said commencement or
termination month.
 
B. In addition to the foregoing Base Rent and the Additional Rent to be paid by
Tenant pursuant to Section 6 below, Tenant agrees to pay to Landlord as
additional rent all charges for any services, goods or materials furnished by
Landlord at Tenant’s request which are not required to be furnished by Landlord
under this Lease Agreement, as well as other sums payable by Tenant hereunder,
within ten (10) days after Landlord renders a statement therefor to Tenant.  All
Rent (as hereinafter defined) shall bear interest from the date due until paid
at the greater of (i) two percent (2%) above the “prime rate” per annum of the
JPMorgan Chase Bank, a New York banking corporation or its successor or such
other “money center” as Landlord and Tenant may agree from time to time
(“Chase”) in effect on said due date (or if the “prime rate” be discontinued,
the base reference rate then being used by Chase to define the rate of interest
charged to commercial borrowers) or (ii) twelve percent (12%) per annum;
provided, however, in no event shall the rate of interest hereunder exceed the
maximum non-usurious rate of interest (hereinafter called the “Maximum Rate”)
permitted by the applicable laws of the State of Texas or the United States of
America, and to the extent that the Maximum Rate is determined by reference to
the laws of the State of Texas, the Maximum Rate shall be the weekly ceiling (as
defined and described in Chapter 303 of the Texas Finance Code, as amended) at
the applicable time in effect.
 
C. If the Net Rentable Area of the Leased Premises is modified for any reason,
the provisions of this Lease Agreement which are contingent upon the size of the
Leased Premises (including without limitation, Base Rental, Additional Rent,
Tenant’s pro rata share, the Improvement Allowance and number of reserved
Parking Spaces and number of unreserved Parking Spaces) shall be automatically
adjusted to reflect the modification of the Net Rentable Area of the Leased
Premises, effective as of the date of the determination made in accordance with
Section 1.B above.  If the Net Rentable Area of the Building is modified for any
reason, the provisions of this Lease Agreement which are contingent upon the
size of the Building (including, without limitation, Tenant’s pro rata share)
shall automatically be adjusted to reflect the modification of the Net Rentable
Area of the Building, effective as of the date of the determination made in
accordance with Section 1.B above.  The parties shall memorialize all such
adjustments in an amendment to this Lease Agreement as soon as reasonably
possible thereafter.
 
SEC. 6 ADDITIONAL RENT:
 
A. As part of the consideration for the execution of this Lease Agreement, and
in addition to the Base Rent specified above, Tenant covenants and agrees to
pay, for each calendar year after calendar year 2009, (the “Base Year”), as
additional rent (the “Additional Rent”), Tenant’s pro rata share of the
Operating Expenses (as hereinafter defined) for that year which exceed the
Operating Expenses for the Base Year.  Tenant’s pro rata share shall be a
fraction, the numerator of which is the Net Rentable Area in the Leased Premises
and the denominator of which is the Net Rentable Area in the Building, which for
all purposes herein shall be stipulated to be 13.75%.
 
B. All Operating Expenses shall be determined in accordance with generally
accepted accounting principles, consistently applied and shall be computed on
the accrual basis.  The term “Operating Expenses” as used herein shall mean all
expenses, costs and disbursements in connection with the ownership, operation,
management, maintenance and repair of the Building, the Land, related pedestrian
walkways, landscaping, fountains, roadways and parking facilities, and such
additional facilities to service any of the foregoing in subsequent years as may
be necessary or desirable in Landlord’s discretion (the Building, the Land and
said additional facilities being hereinafter sometimes referred to as the
“Complex”), including but not limited to the following:
 
(1)  
Wages and salaries of all employees at or below the level of property manager
engaged in the operation, security, cleaning and maintenance of the Complex,
including customary taxes, insurance and benefits relating thereto.

 
(2)  
All supplies, tools, equipment and materials used in operation and maintenance
of the Complex.

 
 
5

--------------------------------------------------------------------------------

 
(3)  
Cost of all utilities for the Complex, including but not limited to the costs of
water, electricity, gas, heating, lighting, air conditioning and ventilation.

 
(4)  
Cost of all janitorial service, maintenance and service agreements for the
Complex and the equipment therein, including alarm service, security service,
window cleaning, janitorial service, trash removal and elevator maintenance.

 
(5)  
Cost of all insurance relating to the Complex which Landlord may elect to
obtain, including but not limited to casualty and liability insurance applicable
to the Complex and Landlord’s personal property used in connection therewith;
the amount of the deductible paid by Landlord or deducted from any insurance
proceeds paid to Landlord shall also constitute an Operating Expense.

 
(6)  
Accounting costs and audit fees attributable to Landlord's ownership of the
Complex, including without limitation in connection with tax returns.  All taxes
and assessments and other governmental charges (whether federal, state, county
or municipal and whether they be by taxing districts or authorities presently
taxing the Leased Premises or by others subsequently created or otherwise) and
any other taxes and improvement assessments attributable to the Complex, or its
operation or the revenues or rents received therefrom (whether directly or
indirectly through the use of a franchise, margin or other similar tax and
whether or not such taxes allow for the deduction of expenses in calculating the
base amount on which the tax is levied) but excluding, however, federal and
state taxes on income (except to the extent that same, upon their initial
implementation have the effect of reducing Taxes or act as a replacement or
substitute for a present method of taxation that is included in Taxes as of the
Effective Date) (collectively, "Taxes”); provided, however, that if at any time
during the Term, new taxes, assessments, levies, impositions or charges are
imposed on the rents received from the Complex or the rents reserved herein or
any part thereof (whether directly or indirectly through the use of a franchise,
margin or other similar tax), or the present method of taxation or assessment
shall be so changed that the whole or any part of the taxes, assessments,
levies, impositions or charges now levied, assessed or imposed on real estate
and the improvements thereof shall be discontinued and as a substitute therefor,
or in lieu of an increase to the tax rate thereof, taxes, assessments, levies,
impositions or charges shall be levied, assessed and/or imposed wholly or
partially as a capital levy or otherwise on the rents received from the Complex
or the rents reserved herein or any part thereof (whether directly or indirectly
through the use of a franchise, margin or similar tax and whether or not such
taxes allow for the deduction of expenses in calculating the base amount on
which the tax is levied), then such substitute or additional taxes, assessments,
levies, impositions or charges, to the extent so levied, assessed or imposed,
shall be deemed to be included within Operating Expenses to the extent that such
substitute or additional tax would be payable if the Complex were the only
property of the Landlord subject to such tax.  It is agreed that Tenant will
also be responsible for ad valorem taxes on its personal property.

 
(7)  
Amortization of the cost of installation of capital investment items that have
been or are hereafter installed for the purpose of reducing Operating Expenses
or which may be required by any laws, ordinances, orders, rules, regulations and
requirements which impose any duty with respect to or otherwise relate to the
use, condition, occupancy, maintenance or alteration of the Complex, whether now
in force or hereafter enacted.  All such costs which relate to the installation
of such capital investment items shall be amortized over the reasonable life of
the capital investment item, with the reasonable life and amortization schedule
being determined in accordance with generally accepted accounting principles as
reasonably determined by Landlord.

 
(8)  
The property management fees incurred by Landlord.

 
(9)  
Cost of repairs and general maintenance (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties)
for the Complex.

 
(10)  
The reasonable rental value of the Building management office.

 
(11)  
All costs incurred by Landlord for the purpose of reducing Operating Expenses,
including, without limitation, the cost of all tax protests.

 
C. Notwithstanding anything contained in this Lease Agreement to the contrary,
the following shall not be included in or considered as Operating Expenses:
 
(1)  
Except as set forth in Section 6.B(7) above, expenditures classified as capital
expenditures, including without limitation, capital improvements, capital
repairs, capital equipment and capital tools, under generally accepted
accounting principles consistently applied, including rental payments with
respect to capital items, or any non-cash charges such as depreciation or
amortization.  All costs incurred for the acquisition and renovation,
construction and improving of the Complex and Garage, and readying same for
occupancy and use, including without limitation tap fees or other one-time
utility charges and initial installation of landscaping improvements, light
fixtures and other items, even if the replacement thereof is permitted to be
included in Operating Expenses shall be excluded from Operating Expenses.

 
(2)  
Advertising, promotional expenses, leasing commissions, attorneys fees, costs
and disbursements and other expenses incurred in connection with the leasing of
the Complex or negotiations or disputes relating to leasing and lease
interpretations with tenants or prospective tenants or other occupants of the
Complex.  Personnel costs of persons on-site and off-site to the extent same are
engaged in leasing activities shall be excluded from Operating Expenses.  Gifts,
meals and entertainment expenses incurred with tenants, tenant prospects and
brokers shall be excluded from Operating Expenses.

 
(3)  
The cost of repairs or other work occasioned by any casualty which is covered by
insurance or coverable by standard all risk property insurance available in
Texas, or by the exercise of the right of eminent domain or otherwise reimbursed
to Landlord from another source, net of deductibles carried by Landlord, and
reasonable out-of-pocket cost of adjustment.

 
(4)  
Landlord's cost of HVAC, electricity, water, janitorial and other services or
benefits sold or provided to tenants in the Complex and for which Landlord is
entitled to be reimbursed by such tenants as a separate additional charge or
rental over and above the base rent or additional rent payments payable under
the lease agreement with such tenant.  The cost of providing HVAC services to
other tenants at times or in quantities in excess of that made available to
Tenant without special charge under this Lease Agreement, and the cost of
providing electricity, water, janitorial or other services to other tenants in
quantities or at specifications in excess of that made available to Tenant
without special charge under this Lease Agreement, shall be excluded from
Operating Expenses regardless of whether Landlord offers such services to other
tenants without special charge under the terms of such other tenants' leases.

 
(5)  
All costs (including permit, license and inspection fees), however paid, in
demolishing, removing, completing, fixturing, furnishing, renovating, decorating
or otherwise altering or improving space for tenants or other occupants of the
Complex or for vacant space, or for any management office, including space
planning, interior design and engineering work.

 
 
6

--------------------------------------------------------------------------------

 
(6)  
Except as set forth in Section 6.B(7) above, all costs incurred by Landlord in
connection with the design or construction of the Complex or any equipment
therein and related facilities, the correction of defects in design,
construction or in the discharge of Landlord's obligations under Exhibit G
attached to this Lease Agreement.

 
(7)  
Except as set forth in Section 6.B(7) above, all costs of removing, remediating,
encapsulating and/or monitoring any hazardous waste, substance or material,
including, without limitation, asbestos containing materials, but excluding
automotive fuels discharged in driving and parking areas of the
Complex.  Notwithstanding Section 6.B(7) above, all operating and capital costs
required by or incurred in connection with (i) the installation of any capital
improvement required by any law, ordinance or regulation enacted before the
Effective Date, including, without limitation, the Americans with Disabilities
Act, the Texas Architectural Barriers Act, the Houston Life Safety Ordinance,
but excluding any changes in interpretations, enforcement or ruling thereon
after the Effective Date, (ii) the existence of chlorofluorocarbons (freon) in
the Complex heating ventilation and air conditioning system or variable air
volume system, or (iii) any future asbestos abatement of the Complex shall be
excluded from Operating Expenses.

 
(8)  
All costs, including without limitation fines, penalties and legal fees,
incurred or imposed in connection with any legal violation by Landlord or the
property manager or any breach or default by Landlord under any loan or mortgage
instrument or any lease or license agreement.  All costs, including without
limitation interest, late charges, penalties and legal fees, incurred in
connection with any late payment by Landlord.

 
(9)  
Except as otherwise provided in Section 6.B(6) above, federal and state taxes on
income and inheritance, estate and gift taxes of Landlord, the property manager
and their respective affiliates, and all taxes imposed on or calculated on the
basis of any mortgage encumbering the Complex or Garage or in connection with
any transfer of ownership of the Complex or Garage or beneficial interests
therein.

 
(10)  
Ad valorem taxes attributable to the leasehold improvements of Tenant and the
other tenants of the Complex in excess of Complex standard but only to the
extent (a) Landlord is reimbursed directly by such other tenants for any ad
valorem taxes attributable to the above Building standard leasehold improvements
of such other tenants or (b) a separate allocation is made by the applicable
taxing authority.

 
(11)  
All payments to any affiliate of Landlord for services in excess of the costs of
arms-length, third-party providers for services of comparable quality and scope.

 
(12)  
Compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord or the property manager.

 
(13)  
All costs incurred in connection with the operation, maintenance or repair of
any antennae or satellite facilities, unless such services are being provided to
all tenants of the Complex, including Tenant.

 
(14)  
Except as otherwise provided in Section 6.B(6) above, other costs (including
consulting fees and related disbursements) incurred in connection with
Landlord's ownership of the Complex to the extent not directly related to the
operation, maintenance and repair thereof, including without limitation, costs
of any disputes between Landlord and its employees or the property manager and
costs of selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Complex and/or common areas, costs of defending
Landlord's title or interest in and to said property.

 
(15)  
All contributions to charitable organizations.

 
 
7

--------------------------------------------------------------------------------

 
(16)  
All contributions to reserves for Operating Expenses.

 
(17)  
Except as otherwise provided in Section 6.B(6) above, any special assessments of
taxes from any city, county, state or federal governmental agency, including,
but not limited to, such items as parking income taxes.

 
(18)  
Costs of repair or replacement for any item which Landlord is reimbursed
pursuant to a warranty.

 
(19)  
Costs which Landlord is reimbursed by its insurance carrier or by any tenant's
insurance carrier or by any other entity.

 
(20)  
Any fines, costs, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors or employees.

 
(21)  
Any bad debt loss, rent loss or reserves for bad debt or rent loss.

 
(22)  
All payments of principal, interest or other charges of any kind incurred in
connection with any indebtedness secured by the Complex, and any payments under
any ground lease or other underlying lease.

 
(23)  
The cost of any additional casualty insurance premium for the Complex in excess
of the standard rate payable by Landlord, which additional cost is attributable
to: (a) the tenancy of a particular tenant or tenants in the Complex other than
Tenant or (b) the use of any part of the Complex by Landlord other than for
purposes of providing general services to the Complex.

 
(24)  
Accounting costs and audit fees attributable to Landlord's ownership (as opposed
to the operation) of the Complex, including in connection with Landlord’s income
tax returns.

 
D. If the Term of this Lease Agreement commences or terminates on other than the
first day of a calendar year, Tenant’s Additional Rent shall be prorated for
such commencement or termination year, as the case may be, by multiplying each
by a fraction, the numerator of which shall be the number of days of the Term
during the commencement or termination year, as the case may be, and the
denominator of which shall be 365, and the calculation described in Section 6.F
below shall be made as soon as reasonably possible after the termination of this
Lease Agreement, Landlord and Tenant hereby agreeing that the provisions
relating to said calculation shall survive the termination of this Lease
Agreement.
 
E. On or about January 1 of each calendar year after the Base Year during the
Term, Landlord shall endeavor to deliver to Tenant Landlord’s good faith
estimate of Tenant’s Additional Rent (the “Estimated Additional Rent”) for such
year.  The Estimated Additional Rent shall be paid in equal installments in
advance on the first day of each month.  If Landlord does not deliver an
estimate to Tenant for any year by January 1 of that year, Tenant shall continue
to pay Estimated Additional Rent based on the prior year’s estimate until
Landlord’s estimate is delivered to Tenant.  From time to time during any
calendar year, Landlord may revise its estimate of the Additional Rent for that
year based on either actual or reasonably anticipated increases in Operating
Expenses, and the monthly installments of Estimated Additional Rent shall be
appropriately adjusted for the remainder of that year in accordance with the
revised estimate so that by the end of the year, the total payments of Estimated
Additional Rent paid by Tenant shall equal the amount of the revised estimate.
 
F. Within one hundred fifty (150) days after the end of each calendar year
during the Term, or as soon as reasonably practicable thereafter, Landlord shall
provide Tenant a statement showing the Operating Expenses for said calendar
year, prepared in accordance with generally accepted accounting practices, and a
statement prepared by Landlord comparing Estimated Additional Rent paid by
Tenant with actual Additional Rent.  If the Estimated Additional Rent paid by
Tenant, if any, exceeds the actual Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess at Landlord’s option,
by either giving a credit against rentals next due, if any, or by direct payment
to Tenant within thirty (30) days of the date of such statement.  If the actual
Additional Rent exceeds Estimated Additional Rent for said calendar year, Tenant
shall pay the difference to Landlord within thirty (30) days of receipt of the
statement.  The provisions of this paragraph shall survive the expiration or
termination of this Lease Agreement.  Any amount due to the Landlord as shown on
Landlord’s statement described above, whether or not disputed by Tenant as
provided herein shall be paid by Tenant when due as provided above, without
prejudice to any subsequent written exception made pursuant to Section 6.I.  The
Base Rent, Additional Rent and all other sums of money that become due and
payable under this Lease Agreement shall collectively be referred to herein as
“Rent”.
 
 
8

--------------------------------------------------------------------------------

 
G. Notwithstanding any other provision herein to the contrary, it is agreed that
if less than ninety-five percent (95%) of the Net Rentable Area of the Building
is occupied during any calendar year or if less than ninety-five percent (95%)
of the Net Rentable Area of the Building is being provided with Building
standard services during any calendar year, an adjustment shall be made in
computing each component of the Operating Expenses for that year which varies
with the rate of occupancy of the Building (such as, but not limited to,
utilities, management fees and janitorial) so that the total Operating Expenses
shall be computed for such year as though the Building had been ninety-five
percent (95%) occupied during such year and as though ninety-five percent (95%)
of the Building had been provided with Building standard services during that
year; provided however, in no event shall Landlord be entitled to recover from
all of the tenants of the Project an amount greater than its actual Operating
Expenses in any given year or period.
 
H. All Additional Rent shall be paid by Tenant to Landlord contemporaneously
with the required payment of Base Rent on the first day of each calendar month,
monthly in advance, for each month of the Term, in lawful money of the United
States at the address of the Landlord’s property manager specified in Section 31
below (or such other address as may be designated by Landlord in writing from
time to time).  No payment by Tenant or receipt by Landlord of an amount less
than the amount of Rent herein stipulated to be paid shall be deemed to be other
than on account of the stipulated Rent, nor shall any endorsement on any check
or any letter accompanying such payment of Rent be deemed an accord and
satisfaction, but Landlord may accept such payment without prejudice to his
rights to collect the balance of such Rent.
 
I. Landlord shall maintain full and complete records of Operating Expenses and
exclusions therefrom in accordance with generally accepted accounting principles
and good commercial practice and sufficient to enable Tenant to audit Operating
Expenses to confirm that Operating Expenses are being charged in accordance with
this Lease Agreement.  Not more than once per calendar year, and only on or
before the ninetieth (90th) day following the date Landlord delivered the
statement described in Section 6.F above to Tenant setting out the adjustment,
if any, to the Estimated Additional Rent (the Estimated Additional Rent, as
adjusted by such statement, is hereinafter referred to as the “Adjusted
Additional Rent”), Tenant shall have the right, directly or through agents or
contractors, to inspect and audit Landlord’s books and records pertaining to
Operating Expenses and exclusions therefrom for the period covered by the
statement only, upon reasonable advance notice to and coordination with
Landlord; provided, however, in no event will Landlord be obligated to permit
any such inspection or audit to be performed by a consultant or firm that is
compensated by Tenant on a contingent fee or percentage of recovery basis.  Such
audit shall be conducted in Landlord’s offices in Houston, Texas during normal
business hours of the Building.  If Tenant fails to commence such audit on or
before the ninetieth (90th) day following the date Landlord delivered the
statement described in Section 6.F above to Tenant or to complete such audit and
deliver the auditor’s report to Landlord before the ninetieth (90th) day
following the delivery of such statement, then Tenant shall conclusively be
deemed to have accepted the Adjusted Additional Rent specified in such statement
and to have waived any right to contest such amount in the future.  The cost of
any such review or audit by Tenant shall be borne solely by
Tenant.   Notwithstanding the foregoing, if following such audit it is
conclusively determined that the Adjusted Additional Rent exceeds the actual
Additional Rent by more than five percent (5%) for the calendar year in
question, Landlord shall reimburse Tenant for all of Tenant’s reasonable out of
pocket costs and expenses incurred by Tenant in connection with such audit.  If
following such audit, it is conclusively determined that the Adjusted Additional
Rent paid by Tenant exceeds the actual Additional Rent for said calendar year,
Landlord shall pay Tenant an amount equal to such excess at Landlord’s option,
by either giving a credit against rentals next due, if any, or by direct payment
to Tenant within thirty (30) days of the date of such determination.  If as a
result of such audit, it is conclusively determined that the actual Additional
Rent exceeds the Adjusted Additional Rent for said calendar year, Tenant shall
pay to Landlord within thirty (30) days of the date of such determination, the
positive difference between the amount that the actual Additional Rent exceeds
the Adjusted Additional Rent for said calendar year.
 
 
9

--------------------------------------------------------------------------------

 
J. Landlord and Tenant hereby each acknowledge and agree that they are
knowledgeable and experienced in commercial transactions and further hereby
acknowledge and agree that the provisions of this Lease Agreement for
determining Operating Expenses and other charges are commercially reasonable and
valid even though such methods may not state precise mathematical formulae for
determining such Operating Expenses.  ACCORDINGLY, TENANT HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS TO WHICH TENANT MAY BE ENTITLED UNDER
SECTION 93.012 OF THE TEXAS PROPERTY CODE, AS ENACTED BY HOUSE BILL 2186, 77TH
LEGISLATURE, AS SUCH SECTION NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR
SUCCEEDED.
 
SEC. 7 SERVICE AND UTILITIES:
 
A. Provided no Event of Default (as hereinafter defined) has occurred and is
continuing hereunder, and subject to the provisions of Sections 7.B and 7.C
below, Landlord shall furnish the following services and amenities
(collectively, the “Required Services”) to Tenant (and its assignees and
sublessees permitted hereunder) while occupying the Leased Premises:
 
(1)  
Domestic water at those points of supply provided for general use of the tenants
of the Building;

 
(2)  
Central heat, ventilation and air conditioning in season, at such times, at such
temperatures and in such amounts as are considered by Landlord to be standard,
but in keeping with the standards of other comparable office buildings in the
vicinity of the Gulf Freeway/Clear Lake area of Houston, Texas, all as more
particularly described on Exhibit H attached hereto and made a part hereof for
all purposes;

 
(3)  
Electric lighting service for all public areas and special service areas of the
Building in the manner and to the extent deemed by Landlord to be in keeping
with the standards of other comparable office buildings in the vicinity of the
Gulf Freeway/Clear Lake area of Houston, Texas;

 
(4)  
Janitor service on a five (5) day week basis, in the manner and to the extent
deemed standard by Landlord during the periods and hours as such services are
normally furnished to tenants in the Building;

 
(5)  
Electrical facilities to furnish during normal operating hours (i) power to
operate typewriters, personal computers, calculating machines, photocopying
machines and other equipment that operates on 120/208 volts (collectively, the
“Low Power Equipment”); provided, however, total rated connected load by the Low
Power Equipment shall not exceed an average of five (5) watts per square foot of
Net Rentable Area of the Leased Premises and (ii) power to operate Tenant’s
lighting and Tenant’s equipment that operates on 277/480 volts (collectively,
the “High Power Equipment”); provided, however, total rated connected load by
the High Power Equipment shall not exceed an average of two (2) watts per square
foot of Net Rentable Area of the Leased Premises.  In the event that the
Tenant's connected loads for low electrical consumption (120/208 volts) and high
electrical consumption (277/480 volts) are in excess of those loads stated
above, and Landlord agrees to provide such additional load capacities to Tenant
(such determination to be made by Landlord in its sole discretion), then
Landlord may install and maintain, at Tenant’s expense, electrical submeters,
wiring, risers, transformers, and electrical panels, and other items required by
Landlord, in Landlord’s discretion, to accommodate Tenant’s design loads and
capacities that exceed those loads stated above, including, without limitation,
the installation and maintenance thereof.  If Tenant shall consume electrical
current in excess of 0.75 kilowatt hours per square foot of Net Rentable Area in
the Leased Premises per month, Tenant shall pay to Landlord the actual costs to
Landlord to provide such additional consumption as Additional Rent.  Landlord
may determine the amount of such additional consumption and potential
consumption by either or both: (1) a survey of standard or average tenant usage
of electricity or other utilities in the Building performed by a reputable
consultant selected by Landlord and paid for by Tenant; or (2) a separate meter
in the Leased Premises installed, maintained, and read by Landlord at Tenant’s
expense.  If any supplemental heating, ventilation and air conditioning unit is
installed in the Leased Premises or serves the Leased Premises (the
“Supplemental HVAC Equipment”), Landlord shall install and maintain electrical
submeters, at Tenant’s expense, to monitor Tenant’s actual aggregate consumption
of electrical power by the Supplemental HVAC Equipment.  Tenant shall reimburse
Landlord for such consumption as billed as Additional Rent, based on average
kilowatt hour or other unit charge over the applicable billing period within
thirty (30) days after such billing.

 
 
10

--------------------------------------------------------------------------------

 
(6)  
All Building standard fluorescent bulb replacement in all areas and all
incandescent bulb replacement in public areas outside of the Leased Premises,
rest rooms and stairwells; and

 
(7)  
Non-exclusive passenger elevator service to the Leased Premises twenty-four (24)
hours per day and non-exclusive freight elevator service during normal business
hours of the Building.

 
B. The obligation of Landlord to provide the Required Services shall be subject
to governmental regulation thereof (i.e., rationing, temperature control, etc.)
and any such regulation that impairs Landlord’s ability to provide the Required
Services as herein stipulated shall not constitute an Event of Default hereunder
but rather providing the applicable Required Services to the extent allowed
pursuant to such regulations shall be deemed to be full compliance with the
obligations and agreements of Landlord hereunder.
 
C. To the extent any of the Required Services require electricity, gas and water
supplied by public utilities or others, Landlord’s covenants hereunder shall
only impose on Landlord the obligation to use its good faith efforts to cause
the applicable public utilities or other providers to furnish the same.  Failure
by Landlord to furnish any of the Required Services to any extent, or any
cessation thereof, due to failure of any public utility or other provider to
furnish service to the Building, or any other cause beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
work an abatement of Rent, nor relieve Tenant from fulfillment of any covenant
or agreement hereof.  As used herein, the phrase “cause beyond the reasonable
control of Landlord” shall include, without limitation, acts of the public
enemy, restraining of government, unavailability of materials, strikes, civil
riots, floods, hurricanes, tornadoes, earthquakes and other severe weather
conditions or acts of God.  In the event of any failure by Landlord to furnish
any of the Required Services to any extent, or any cessation thereof, due to
malfunction of any equipment or machinery, or any other cause within the
reasonable control of Landlord, Tenant shall have no claim for rebate of Rent or
damages on account thereof, provided that Landlord utilizes its reasonable
efforts to promptly repair said equipment or machinery and to restore said
Required Services as soon thereafter as is reasonably
practicable.  Notwithstanding anything to the contrary contained in this Lease
Agreement, if: (a) any Essential Required Services (as hereinafter defined) are
interrupted due solely to Landlord’s negligence or willful misconduct, and
Tenant is unable to and does not use the Leased Premises as a result of such
interruption; and (b) Tenant shall have given written notice of such
interruption to Landlord, and Landlord shall have failed to cure such
interruption within five (5) consecutive days after receiving such notice, Rent
shall abate commencing as of the beginning of the sixth (6th) day following such
notice until such Essential Required Services are restored.  Furthermore, in the
event any Essential Required Services are interrupted due solely to Landlord’s
negligence or willful misconduct and Tenant is unable to and does not use the
Leased Premises as a result of such interruption and Tenant shall have given
written notice of such interruption to Landlord, and Landlord shall have failed
to cure such interruption within sixty (60) days after receiving such notice,
Tenant may terminate the Lease Agreement at any time prior to the restoration of
such Essential Required Services.  Landlord in no event shall be liable for
damages by reason of loss of profits, business interruption or other
consequential damages.  The provisions of this Section 7.C do not apply in the
case of a casualty or condemnation under Sections 13 and 14 hereof, which
provisions shall govern in such circumstances.  As used herein, the term
“Essential Required Services” means any one or more of the following services to
the extent Landlord is required to provide such service to Tenant under this
Lease Agreement: HVAC, electricity, water and elevator service.
 
 
11

--------------------------------------------------------------------------------

 
D. Tenant hereby acknowledges and agrees that Landlord is obligated to provide
only the Required Services under this Lease Agreement, and that Landlord, its
agents and representatives, have made no representations whatsoever of any
additional services or amenities to be provided by Landlord now or in the future
under this Lease Agreement.  Notwithstanding the foregoing, Tenant recognizes
that Landlord may, at Landlord’s sole option, elect to provide additional
services or amenities for the tenants of the Building from time to time, and
hereby agrees that Landlord’s discontinuance of any provision of any such
additional services or amenities shall not constitute a default of Landlord
under this Lease Agreement nor entitle Tenant to any abatement of or reduction
in Rent.
 
SEC. 8 MAINTENANCE, REPAIRS AND USE:
 
A. Landlord shall provide for the cleaning and maintenance of the public
portions of the Building including painting and landscaping surrounding the
Building.  Unless otherwise expressly stipulated herein, Landlord shall not be
required to make any improvements or repairs of any kind or character on the
Leased Premises during the Term, except such repairs as may be required by
normal maintenance operations to the exterior walls, corridors, windows, roof
and other structural elements and equipment of the Building.
 
B. Landlord, its officers, agents and representatives, subject to any security
regulations imposed by any governmental authority, shall have the right to enter
all parts of the Leased Premises at all reasonable hours to inspect, clean, make
repairs, alterations and additions to the Building or Leased Premises which it
may deem necessary or desirable, or to provide any service which it is obligated
to furnish to Tenant, and Tenant shall not be entitled to any abatement or
reduction of Rent by reason thereof.  Notwithstanding the foregoing, Tenant
hereby designates its server area as a secure area (the “Secure Area”) within
the Leased Premises which will require prior notice and accompaniment by a
representative of Tenant (except in case of emergency) before Landlord may enter
such Secure Area.  Notwithstanding anything in this Lease Agreement to the
contrary, Landlord shall not be responsible for complying with any of its
obligations under this Lease Agreement with respect to the Secure Area while not
being provided complete and uninterrupted access to such Secure Area.
 
C. Tenant agrees to maintain and keep the interior of the Leased Premises in
good repair and condition at Tenant’s expense.  Tenant agrees not to commit or
allow any waste or damage to be committed on any portion of the Leased Premises,
and at the termination of this Lease Agreement, by lapse of time or otherwise,
to deliver up the Leased Premises to Landlord in as good condition  as on the
Leasehold Improvements Completion Date, ordinary wear and tear alone excepted,
and upon such termination of this Lease Agreement, Landlord shall have the right
to re-enter and resume possession of the Leased Premises.  Tenant shall not be
liable for any preexisting conditions, design defects or construction of the
Building, or damage to the interior of the Leased Premises resulting from a
cause occurring outside the Leased Premises, except if, and to the extent,
caused by Tenant’s agents, employees, invitees or licensees.
 
D. Tenant will not use, occupy or permit the use or occupancy of the Leased
Premises for any purpose which is directly or indirectly forbidden by law,
ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may unreasonably
interfere with, annoy or disturb the quiet enjoyment of any other tenant of the
Building; or keep any substance or carry on or permit any operation which might
emit offensive odors or conditions into other portions of the Complex; or use
any apparatus which might make undue noise or set up vibrations in the Complex;
or permit anything to be done which would increase the fire and extended
coverage insurance rate on the Building or contents and if there is any increase
in such rates by reason of acts of Tenant, then Tenant agrees to pay such
increase promptly upon demand therefor by Landlord.  In the event Tenant fails
to correct, cure or discontinue such prohibited or dangerous use within five (5)
days following notice from the Landlord, such failure shall constitute an Event
of Default by Tenant hereunder and Landlord shall have all of its remedies as
set forth in this Lease Agreement.
 
SEC. 9 QUIET ENJOYMENT; RIGHTS RESERVED:
 
A. Tenant, on paying the said Rent and performing the covenants herein agreed to
be by it performed, shall and may peaceably and quietly have, hold and enjoy the
Leased Premises for the said Term.
 
 
12

--------------------------------------------------------------------------------

 
B. Notwithstanding anything herein to the contrary, Landlord hereby expressly
reserves the right in its sole discretion to (i) temporarily or permanently
change the location of, close, block or otherwise alter any streets, driveways,
entrances, corridors, doorways or walkways leading to or providing access to the
Complex or any part thereof or otherwise restrict the use of same provided such
activities do not unreasonably impair Tenant’s access to the Leased Premises,
(ii) improve, remodel, add additional floors to or otherwise alter the Building,
(iii) construct, alter, remodel or repair one or more parking facilities
(including garages) on the Land, and (iv) convey, transfer or dedicate portions
of the Land.  In addition, Landlord shall have the right, in its sole
discretion, at any time during the Term to attach to any or all of the Building
windows a glazing, coating or film or to install storm windows for the purpose
of improving the Building’s energy efficiency.  Tenant shall not remove, alter
or disturb any such glazing, coating or film.  The addition of such glazing,
coating or film, or the installation of storm windows or the exercise of any of
Landlord’s rights pursuant to this Section 9, shall in no way reduce Tenant’s
obligations under this Lease Agreement or impose any liability on Landlord and
it is agreed that Landlord shall not incur any liability whatsoever to Tenant as
a consequence thereof and such activities shall not be deemed to be a breach of
any of Landlord’s obligations hereunder.  Landlord agrees to exercise good faith
in notifying Tenant within a reasonable time in advance of any alterations,
modifications or other actions of Landlord under this Section 9.  Any diminution
or shutting off of light, air or view by any structure which is now or may
hereafter be effected on lands adjacent to the Building shall in no way affect
this Lease Agreement or impose any liability on Landlord.  Noise, dust or
vibration or other incidents caused by or arising out of any work performed
pursuant to the exercise of Landlord’s rights reserved in this Section 9 or new
construction of improvements on lands adjacent to the Building, whether or not
owned by Landlord, or on the Land shall in no way affect this Lease Agreement or
impose any liability on Landlord.  Tenant agrees to cooperate with Landlord in
furtherance of Landlord’s exercise of any of the rights specified in this
Section 9.
 
SEC. 10 ALTERATIONS:
 
A. Tenant shall not make or allow to be made (except as otherwise provided in
this Lease Agreement) any alterations or physical additions (including fixtures)
in or to the Leased Premises, without first obtaining the written consent of
Landlord; provided, however, Landlord’s consent to (i) any alterations or
physical additions (including fixtures) to the Leased Premises which do not
affect the HVAC, plumbing, electrical or mechanical systems or structural
elements of the Leased Premises or the Building or (ii) the placement of safes,
vaults or other heavy furniture or equipment within the Leased Premises shall
not be unreasonably withheld, conditioned or delayed.  In addition, Tenant shall
not be permitted to take x-rays or core drill or penetrate the floor of the
Leased Premises or any other floor of the Building without first obtaining the
Landlord’s consent.  The cost of any consultant or engineer hired by Landlord in
connection with such work undertaken by Tenant shall be paid for by Tenant as
additional rent hereunder.  Tenant shall submit requests for consent to make
alterations or physical additions together with copies of the plans and
specifications for such alterations.  Subsequent to obtaining Landlord’s consent
and prior to commencement of construction of the alterations or physical
additions, Tenant shall deliver to Landlord the building permit, a copy of the
executed construction contract covering the alterations and physical additions
and evidence of contractor’s and subcontractor’s insurance, such insurance being
with such companies, for such periods and in such amounts as Landlord may
reasonably require, naming the Landlord Parties (as defined on Exhibit I) as
additional insureds.  Tenant shall pay to Landlord upon demand a review fee in
the amount of Landlord’s actual costs incurred to compensate Landlord for the
cost of review and approval of the plans and specifications and for additional
administrative costs incurred in monitoring the construction of the
alterations.  Tenant shall deliver to Landlord a copy of the “as-built” plans
and specifications for all alterations or physical additions so made in or to
the Leased Premises, and shall reimburse Landlord for the cost incurred by
Landlord to update its current architectural plans for the Building.
 
B. Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all costs
(including attorneys’ fees and costs of suit), losses, liabilities, or causes of
action arising out of or relating to any alterations, additions or improvements
made by Tenant to the Leased Premises, including but not limited to any
mechanics’ or materialmen’s liens asserted in connection therewith.
 
 
13

--------------------------------------------------------------------------------

 
C. Tenant shall not be deemed to be the agent or representative of Landlord in
making any such alterations, physical additions or improvements to the Leased
Premises, and shall have no right, power or authority to encumber any interest
in the Complex in connection therewith other than Tenant’s leasehold estate
under this Lease Agreement.  However, should any mechanics’ or other liens be
filed against any portion of the Complex or any interest therein (other than
Tenant’s leasehold estate hereunder) by reason of Tenant’s acts or omissions or
because of a claim against Tenant or its contractors, Tenant shall cause the
same to be canceled or discharged of record by bond or otherwise within ten (10)
days after notice by Landlord.  If Tenant shall fail to cancel or discharge said
lien or liens, within said ten (10) day period, which failure shall be deemed to
be an Event of Default hereunder without the necessity of any further notice,
Landlord may, at its sole option and in addition to any other remedy of Landlord
hereunder, cancel or discharge the same and upon Landlord’s demand, Tenant shall
promptly reimburse Landlord for all costs incurred in canceling or discharging
such lien or liens.
 
D. Tenant shall cause all alterations, physical additions, and improvements
(including fixtures), constructed or installed in the Leased Premises by or on
behalf of Tenant to comply with all applicable governmental codes, ordinances,
rules, regulations and laws.  Tenant acknowledges and agrees that neither
Landlord’s review and approval of Tenant’s plans and specifications nor its
observation or supervision of the construction or installation thereof shall
constitute any warranty or agreement by Landlord that same comply with such
codes, ordinances, rules, regulations and laws or release Tenant from its
obligations under this Section 10.D.
 
E. Tenant shall be wholly responsible for any accommodations or alterations that
are required by applicable governmental codes, ordinances, rules, regulations
and laws to be made to the Leased Premises to accommodate disabled employees and
customers of Tenant, including, without limitation, compliance with the
Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.) and the Texas
Architectural Barriers Act (Tex.Rev.Civ.Stat. Art 9201) (collectively, the
“Accommodation Laws”).  Except to the extent provided below, Landlord shall be
responsible for making all accommodations and alterations to the Common Areas of
the Building necessary to comply with the Accommodation Laws.  Notwithstanding
the foregoing, Landlord may perform, at Tenant’s sole cost and expense, any
accommodations or alterations that are required by the Accommodation Laws to any
area outside of the Leased Premises which are triggered by any alterations or
additions to the Leased Premises and Tenant shall reimburse Landlord for such
cost and expense upon demand.
 
SEC. 11 FURNITURE, FIXTURES AND PERSONAL PROPERTY:»
 
  Tenant may remove its trade fixtures, office supplies and movable office
furniture and equipment not attached to the Building provided: (a) such removal
is made prior to the termination of this Lease Agreement; (b) Tenant is not in
default of any obligation or covenant under this Lease Agreement at the time of
such removal; and (c) Tenant promptly repairs all damage caused by such
removal.  All other property at the Leased Premises and any alterations or
additions to the Leased Premises (including wall-to-wall carpeting, paneling or
other wall covering) and any other article attached or affixed to the floor,
wall (excluding televisions or audio visual equipment) or ceiling of the Leased
Premises shall become the property of Landlord and shall remain upon and be
surrendered with the Leased Premises as a part thereof at the termination of the
Lease Agreement by lapse of time or otherwise, Tenant hereby waiving all rights
to any payment or compensation therefor.  If, however, Landlord so requests in
writing within sixty (60) days prior to the termination of this Lease Agreement,
Tenant will, prior to termination of this Lease Agreement, remove any and all
equipment and property placed or installed by Tenant in the Leased Premises and
will repair any damage caused by such removal.  In addition, Tenant shall be
required prior to the termination of this Lease Agreement to remove all of its
telecommunications equipment, including, but not limited to, all switches,
cabling, wiring, conduit, racks and boards, whether located in the Leased
Premises or in the Common Areas.  If Tenant does not complete all removals prior
to the termination of this Lease Agreement, Landlord may remove such items (or
contract for the removal of such items), Tenant shall reimburse Landlord upon
demand for the costs incurred by Landlord in connection therewith and Tenant
shall be deemed to be holding over pursuant to Section 26 below until such time
as such items have been removed from the Leased Premises.  This Section 11 shall
survive the expiration or termination of this Lease Agreement.
 
SEC. 12 SUBLETTING AND ASSIGNMENT:
 
A. In the event Tenant should desire to assign this Lease Agreement or sublet
the Leased Premises or any part thereof or allow same to be used or occupied by
others, Tenant shall give Landlord written notice (which shall specify the
duration of said desired sublease or assignment, the date same is to occur, the
exact location of the space affected thereby, the proposed rentals on a square
foot basis chargeable thereunder and sufficient information of the proposed
sublessee or assignee regarding its intended use, financial condition and
business operations) of such desire at least forty-five (45) days in advance of
the date on which Tenant desires to make such assignment or sublease or allow
such a use or occupancy.  Landlord shall then have a period of thirty (30) days
following receipt of such notice within which to notify Tenant in writing that
Landlord elects:
 
 
14

--------------------------------------------------------------------------------

 
(1)  
in the event such assignee or sublessee fails to meet the conditions set forth
in subparagraph (3) below, to refuse to permit Tenant to assign this Lease
Agreement or sublet such space, and in such case this Lease Agreement shall
continue in full force and effect in accordance with the terms and conditions
hereof; or

 
(2)  
to terminate this Lease Agreement as to the space so affected as of the date so
specified by Tenant in which event Tenant shall be relieved of all obligations
hereunder as to such space arising from and after such date; provided, however
if Landlord so notifies Tenant of Landlord’s intent to terminate, Tenant shall
have a period of five (5) days to rescind Tenant’s notice; or

 
(3)  
to permit Tenant to assign this Lease Agreement or sublet such space for the
duration specified in such notice, such approval not to be unreasonably withheld
if (a) the nature and character of the proposed assignee or sublessee and the
principals thereof, their business and activities and intended use of the Leased
Premises are in Landlord’s reasonable judgment consistent with the current
standards of the Building and the floor or floors on which the Leased Premises
are located, (b) neither the proposed assignee or sublessee (nor any party
which, directly or indirectly, controls or is controlled by or is under common
control with the proposed assignee or sublessee) is a department, representative
or agency of any governmental body or then an occupant of any part of the
Building or a party with whom Landlord is then negotiating to lease space in the
Building or in any adjacent Building owned by Landlord or an affiliate of
Landlord in the vicinity of the Gulf Freeway/Clear Lake area of Houston, Texas,
(c) the form and substance of the proposed sublease or instrument of assignment
are acceptable to Landlord (which acceptance by Landlord shall not be
unreasonably withheld) and is expressly subject to all of the terms and
provisions of this Lease Agreement and to any matters to which this Lease
Agreement is subject, (d) the proposed occupancy would not (1) increase
Landlord’s cleaning requirements, (2) impose an extra burden upon the services
to be supplied by Landlord to Tenant hereunder, (3) violate the current rules
and regulations of the Building, (4) violate the provisions of any other leases
of tenants in the Building or (5) cause alterations or additions to be made to
the Building (excluding the Leased Premises), (e) Tenant enters into a written
agreement with Landlord whereby it is agreed that any rent realized by Tenant as
a result of said sublease or assignment in excess of the Base Rent and
Additional Rent payable to Landlord by Tenant under this Lease Agreement and any
and all sums and other considerations of whatsoever nature paid to Tenant by the
assignee or sublessee for or by reason of such assignment or sublease,
including, but not limited to, sums paid for the sale of Tenant’s fixtures,
leasehold improvements, equipment, furniture, furnishings or other personal
property in excess of the fair market value thereof (that is, after deducting
and giving Tenant credit for Tenant’s reasonable costs directly associated
therewith, including reasonable brokerage fees and the reasonable cost of
remodeling or otherwise improving the Leased Premises for said assignee or
sublessee but excluding any free rentals or the like offered to any such
sublessee or assignee) shall be payable to Landlord as it accrues as additional
rent hereunder, (f) the granting of such consent will not constitute a default
under any other agreement to which Landlord is a party or by which Landlord is
bound and (g) the creditworthiness of the proposed assignee or sublessee and the
principals thereof is acceptable to Landlord, in Landlord’s sole discretion.

 
B. No assignment or subletting by Tenant shall be effective unless Tenant shall
execute, have acknowledged and deliver to Landlord, and cause each sublessee or
assignee to execute, have acknowledged and deliver to Landlord, an instrument in
form and substance acceptable to Landlord in which (i) such sublessee or
assignee adopts this Lease Agreement and assumes and agrees to perform jointly
and severally with Tenant, all of the obligations of Tenant under this Lease
Agreement, as to the space transferred to it, (ii) Tenant and such sublessee or
assignee agree to provide to Landlord, at their expense, direct access from a
public corridor in the Building to the transferred space, (iii) such sublessee
or assignee agrees to use and occupy the transferred space solely for the
purpose specified in Section 3 and otherwise in strict accordance with this
Lease Agreement and (iv) Tenant acknowledges and agrees that, notwithstanding
such subletting or assignment, Tenant remains directly and primarily liable for
the performance of all the obligations of Tenant hereunder (including, without
limitation, the obligation to pay Rent), and Landlord shall be permitted to
enforce this Lease Agreement against Tenant or such sublessee or assignee, or
both, without prior demand upon or proceeding in any way against any other
persons.  Tenant shall, upon demand, reimburse Landlord for all reasonable
expenses incurred by Landlord in connection with a request made by Tenant
pursuant to this Section 12, including, without limitation, any investigations
as to the acceptability of the proposed assignee or sublessee, all legal costs
reasonably incurred in connection with the granting of any requested consent and
a charge reasonably determined by Landlord to cover in-house time spent in
respect of such request.
 
 
15

--------------------------------------------------------------------------------

 
C. Any consent by Landlord to a particular assignment or sublease shall not
constitute Landlord’s consent to any other or subsequent assignment or sublease,
and any proposed sublease or assignment by any assignee or sublessee shall be
subject to the provisions of this Section 12 as if it were a proposed sublease
or assignment by Tenant.  The prohibition against an assignment or sublease
described in this Section 12 shall be deemed to include a prohibition against
(i) except as set forth in Section 12.E below, Tenant’s mortgaging or otherwise
encumbering its leasehold estate, (ii) an assignment or sublease which may occur
by merger or operation of law and (iii) permitting the use or occupancy of the
Leased Premises, or any part thereof, by anyone other than Tenant, each of which
shall be ineffective and void and shall constitute an Event of Default under
this Lease Agreement unless consented to by Landlord in writing in advance.  For
purposes hereof, the transfer of the ownership or voting rights in a controlling
interest of the voting stock of Tenant (if Tenant is a corporation) or the
transfer of a general partnership interest or a majority of the limited
partnership interest in Tenant (if Tenant is a partnership), at any time
throughout the Term, shall be deemed to be an assignment of this Lease
Agreement.
 
D. Notwithstanding anything to the contrary contained herein, Tenant may assign
this Lease Agreement or sublet the Leased Premises or any part thereof, without
the prior consent of Landlord, to (i) an Affiliate (as defined below) of Tenant,
(ii) an entity into which Tenant is merged, consolidated or converted (or the
resulting entity in any merger of any other entity into or with Tenant), or
(iii) to an entity to which fifty percent (50%) or more of Tenant’s assets are
transferred; provided, however, (a) Tenant shall give Landlord written notice
(which shall specify the assignee or sublessee, the duration of said assignment
or sublease, the effective date of such assignment or subletting and the exact
location of the space affected thereby and the rentals on a square foot basis to
be charged thereunder) of such assignment or sublease at least ten (10) business
days prior to such assignment or sublease, and (b) the assignee or successor
entity must have a net worth as determined by generally accepted accounting
principles (“GAAP”) on the date following such sale of assets or merger at least
equal to the GAAP net worth of Tenant as of the day preceding such assignment,
sublease, sale or merger.  As used herein, (1) the term “Affiliate” means any
person or entity controlled by, under common control with, or which controls,
the Tenant, and (2) the term “ control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the entity referred to, whether through ownership of voting
securities, by contract or otherwise, and the terms “controlling” and “controls”
have meanings correlative to the foregoing.
 
E. Tenant shall have the right, at any time or from time to time, to mortgage
its leasehold interest under this Lease Agreement, subject, however, to the
limitations hereinafter set forth.  A mortgage of or deed of trust on Tenant’s
leasehold interest under this Lease Agreement is hereinafter referred to as a
“Leasehold Mortgage”.  The holder of the Leasehold Mortgage is referred to as
the “Leasehold Mortgagee”.  Any Leasehold Mortgage shall be subject and
subordinate to the rights of Landlord hereunder and all matters then of record,
it being agreed and understood that Landlord’s right, title and interest in and
to the Complex and the Leased Premises shall at all times be superior to such
Leasehold Mortgage.  No Leasehold Mortgagee shall be entitled to enjoy the
rights or benefits mentioned herein, nor shall the provisions of this Lease
Agreement pertaining to Leasehold Mortgages be binding upon Landlord, unless
Landlord shall have been given written notice of the name and address of the
Leasehold Mortgagee together with a true and correct copy of the Leasehold
Mortgage.  The Leasehold Mortgage shall provide that (i) notices of any
foreclosures of the Leasehold Mortgage shall be sent to Landlord and (ii) in the
event of a foreclosure of the Leasehold Mortgage, the Leasehold Mortgagee shall
be subject to the terms and provisions of this Lease Agreement and have the same
rights and obligations of Tenant hereunder.
 
 
16

--------------------------------------------------------------------------------

 
SEC. 13 FIRE AND CASUALTY:
 
A. In the event of a fire or other casualty in the Leased Premises, Tenant shall
immediately give notice thereof to Landlord.  If the Leased Premises shall be
partially destroyed by fire or other casualty so as to render the Leased
Premises untenantable in whole or in part, Rent shall abate thereafter as to the
portion of the Leased Premises rendered untenantable until such time as the
Leased Premises are made tenantable as reasonably determined by Landlord and
Landlord agrees to commence and prosecute such repair work promptly and with all
due diligence; provided, however, in the event such destruction (i) results in
total or substantial damages to or destruction of the Building and Landlord
shall decide not to rebuild or (ii) results in the Leased Premises being
untenantable in whole or in substantial part and the reasonable estimation of a
responsible contractor selected by Landlord as to the amount of time necessary
to rebuild or restore such destruction to the Leased Premises and all other
portions of the Building exceeds six (6) months from the time such work is
commenced, then in either event, Landlord shall have a right to terminate this
Lease Agreement effective as of the date of casualty or destruction, and upon
such termination, all Rent owed up to the time of such destruction or
termination shall be paid by Tenant.  Subject to reasonable delays for insurance
adjustments, Landlord shall give Tenant written notice of its decisions,
estimates or elections under this Section 13 within sixty (60) days after any
such damage or destruction.  If any portion of Rent is abated under this Section
13, Landlord may elect to extend the expiration date of the Term of this Lease
Agreement for the period of the abatement.
 
B. If the Leased Premises are damaged by fire or other casualty resulting from
the fault or negligence of Tenant, or the agents, employees, licensees,
customers or invitees of Tenant, Rent shall continue without abatement, except
to the extent Landlord receives insurance proceeds covering the same.
 
C. Notwithstanding anything contained in this Section 13, in no event shall
Landlord be required to expend more to reconstruct, restore and repair the
Building than the amount actually received by Landlord from the proceeds of the
property insurance carried by Landlord and Landlord shall have no duty to repair
or restore any portion of any alterations, additions, installation or
improvements in the Leased Premises or the decorations thereto except to the
extent that the proceeds of the insurance carried by Tenant are timely received
by Landlord.  If Tenant desires any other additional repairs or restoration, and
if Landlord consents thereto, it shall be done at Tenant’s sole cost and expense
subject to all of the applicable provisions of this Lease Agreement.  Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage whether carried by Landlord or Tenant, for damage to any
alterations, addition, installation, improvements or decorations which would
become the Landlord’s property upon the termination of this Lease Agreement, but
with respect to insurance carried by Tenant, unless this Lease Agreement is
terminated pursuant to this Section 13, Landlord’s rights to such proceeds shall
be to the extent, but only to the extent, that Landlord uses such proceeds to
restore the alterations, additions, installations and improvements in the Leased
Premises.
 
SEC. 14 CONDEMNATION:»
 
  If all of the Complex is taken or condemned, or acquired under threat of
condemnation, by or at the direction of any governmental authority (a “Taking”
or “Taken”, as the context requires), or if so much of the Complex is Taken
that, in Landlord’s opinion, the remainder cannot be restored to an economically
viable, quality office building, or if the awards payable to Landlord as a
result of any Taking are, in Landlord’s opinion, inadequate to restore the
remainder to an economically viable, quality office building, Landlord may, at
its election, exercisable by the giving of written notice to Tenant within
thirty (30) days after the date of the Taking, terminate this Lease Agreement as
of the date of the Taking or the date Tenant is deprived of possession of the
Leased Premises (whichever is later).  If this Lease Agreement is not terminated
as a result of a Taking, Landlord shall restore the Leased Premises remaining
after the Taking to a Building standard condition.  During the period of
restoration, Base Rent shall be abated to the extent the Leased Premises are
rendered untenantable and, after the period of restoration, Base Rent and
Tenant’s pro rata share shall be reduced in the proportion that the area of the
Leased Premises Taken or otherwise rendered untenantable bears to the area of
the Leased Premises just prior to the Taking.  If any portion of Base Rent is
abated under this Section 14, Landlord may elect to extend the expiration date
of the Term for the period of the abatement.  All awards, proceeds, compensation
or other payments from or with respect to any Taking of the Complex or any
portion thereof shall belong to Landlord, Tenant hereby assigning to Landlord
all of its right, title, interest and claim to same.  Tenant shall have the
right to assert a claim for and recover from the condemning authority, but not
from Landlord, such compensation as may be awarded on account of Tenant’s moving
and relocation expenses, and depreciation to and loss of Tenant’s movable
personal property.
 
 
17

--------------------------------------------------------------------------------

 
SEC. 15 DEFAULT BY TENANT:»
 
  The occurrence of any one or more of the following shall constitute an “Event
of Default” under this Lease Agreement:
 
A. The failure of Tenant to pay any Rent as and when due under this Lease
Agreement such failure continuing for a period of five (5) days after Landlord
provides Tenant with written notice thereof; provided, however, Landlord shall
have no obligation to provide such notice more than two (2) times in any
calendar year;
 
B. The failure of Tenant to perform, comply with or observe any of the other
covenants or conditions contained in this Lease Agreement and the continuance of
such failure for the period of time as may be specified elsewhere in this Lease
Agreement for such specific covenant or condition, or should no period of time
be specified elsewhere in this Lease Agreement with respect to such specific
covenant or condition, a period of thirty (30) days after written notice to
Tenant; or, if such failure cannot reasonably be cured within said thirty (30)
day period despite Tenant’s diligent good faith efforts, the failure of Tenant
to promptly commence its diligent good faith efforts to cure such failure within
said thirty (30) day period and/or continuance of such failure for a period of
ninety (90) days notwithstanding Tenant’s efforts to cure;
 
C. Tenant shall fail to execute and acknowledge or otherwise respond in good
faith and in writing within ten (10) days after submission to Tenant of a
request for confirmation of the subordination of this Lease Agreement pursuant
to Section 24 or an estoppel certificate pursuant to Section 35.
 
D. The filing of a petition by or against Tenant (i) naming Tenant as debtor in
any bankruptcy or other insolvency proceeding, (ii) for the appointment of a
liquidator or receiver for all or substantially all of Tenant’s Property or for
Tenant’s interest in this Lease Agreement, or (iii) to reorganize or modify
Tenant’s capital structure and the failure by Tenant to discharge same within
sixty (60) days;
 
E. The admission by Tenant or any guarantor in writing of its inability to meet
its obligations as they become due or the making by Tenant or any guarantor of
an assignment for the benefit of its creditors;
 
F. The attempt by Tenant to assign this Lease Agreement or to sublet all or any
part of the Leased Premises without the prior written consent of Landlord in
accordance with Section 12;
 
G. Any holding over by Tenant not authorized by Landlord in writing in
accordance with Section 26 with respect to all or any portion of the Leased
Premises after the expiration or termination of the Lease Agreement; or
 
H. The failure by Tenant to comply with the insurance requirements set forth in
Exhibit I.
 
SEC. 16 REMEDIES OF LANDLORD:»
 
  Upon any Event of Default, Landlord may exercise any one or more of the
following described remedies, in addition to all other rights and remedies
provided at law or in equity:
 
A. Terminate this Lease Agreement by written notice to Tenant and forthwith
repossess the Leased Premises and be entitled to recover forthwith as damages a
sum of money equal to the total of (i) the cost of recovering the Leased
Premises (including attorneys’ fees and costs of suit), (ii) the cost of
removing and storing any personal property, (iii) the unpaid Rent earned at the
time of termination, plus interest thereon at the rate described in Section 5,
(iv) the present value (discounted at the rate of eight percent (8%) per annum)
of the balance of the Rent for the remainder of the Term less the present value
(discounted at the same rate) of the fair market rental value of the Leased
Premises for said period, taking into account the period of time the Leased
Premises will remain vacant until a new tenant is obtained, and the cost to
prepare the Leased Premises for occupancy and the other costs (such as leasing
commissions, tenant improvement allowances and attorneys’ fees) to be incurred
by Landlord in connection therewith, and (v) any other sum of money and damages
owed by Tenant to Landlord under this Lease Agreement.
 
 
18

--------------------------------------------------------------------------------

 
B. Terminate Tenant’s right of possession (but not this Lease Agreement) and may
repossess the Leased Premises by forcible detainer suit or otherwise, without
thereby releasing Tenant from any liability hereunder and without demand or
notice of any kind to Tenant and without terminating this Lease
Agreement.  Landlord shall use reasonable efforts under the circumstances to
relet the Leased Premises on such terms and conditions as Landlord in its sole
discretion may determine (including a term different than the Term, rental
concessions, alterations and repair of the Leased Premises); provided, however,
Landlord hereby reserves the right (i) to lease any other comparable space
available in the Building or in any adjacent building owned by Landlord prior to
offering the Leased Premises for lease, and (ii) to refuse to lease the Leased
Premises to any potential tenant which does not meet Landlord’s standards and
criteria for leasing other comparable space in the Building.  Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure or refusal to relet the Leased Premises or Landlord’s
inability to collect rent due in respect of such reletting.  For the purpose of
such reletting Landlord shall have the right to decorate or to make any repairs,
changes, alterations or additions in or to the Leased Premises as may be
reasonably necessary or desirable.  In the event that (i) Landlord shall fail or
refuse to relet the Leased Premises, or (ii) the Leased Premises are relet and a
sufficient sum shall not be realized from such reletting (after first deducting
therefrom, for retention by Landlord, the unpaid Rent due hereunder earned but
unpaid at the time of reletting plus interest thereon at the rate specified in
Section 5, the cost of recovering possession (including attorneys’ fees and
costs of suit), all of the costs and expenses of such decorations, repairs,
changes, alterations and additions, the expense of such reletting and the cost
of collection of the rent accruing therefrom) to satisfy the Rent, then Tenant
shall pay to Landlord as damages a sum equal to the amount of such
deficiency.  Any such payments due Landlord shall be made upon demand therefor
from time to time and Tenant agrees that Landlord may file suit to recover any
sums falling due under the terms of this Section 16 from time to time.  No
delivery to or recovery by Landlord of any portion due Landlord hereunder shall
be any defense in any action to recover any amount not theretofore reduced to
judgment in favor of Landlord, nor shall such reletting be construed as an
election on the part of Landlord to terminate this Lease Agreement unless a
written notice of such intention be given to Tenant by
Landlord.  Notwithstanding any such termination of Tenant’s right of possession
of the Leased Premises, Landlord may at any time thereafter elect to terminate
this Lease Agreement.  In any proceedings to enforce this Lease Agreement under
this Section 16, Landlord shall be presumed to have used its reasonable efforts
to relet the Leased Premises, and Tenant shall bear the burden of proof to
establish that such reasonable efforts were not used.
 
C. Alter any and all locks and other security devices at the Leased Premises,
and if it does so Landlord shall not be required to provide a new key or other
access right to Tenant unless Tenant has cured all Events of Default; provided,
however, that in any such instance, during Landlord’s normal business hours and
at the convenience of Landlord, and upon the written request of Tenant
accompanied by such written waivers and releases as Landlord may require,
Landlord will escort Tenant or its authorized personnel to the Leased Premises
to retrieve any personal belongings or other property of Tenant.  The provisions
of this Section 16.C are intended to override and control any conflicting
provisions of the Texas Property Code.
 
D. All agreements and provisions to be performed by Tenant under any of the
terms of this Lease Agreement shall be at Tenant’s sole cost and expense and
without any abatement of Rent except as otherwise provided herein.  If Tenant,
subject to the notice and cure provisions herein provided, shall fail to pay any
sum of money, other than Base Rent, required to be paid by it hereunder or shall
fail to cure any default, then Landlord may, but shall not be obligated so to
do, and without waiving or releasing Tenant from any obligations, make any such
payment or perform any such act on Tenant’s part.  All sums so paid by Landlord
and all costs incurred by Landlord in taking such action shall be deemed
Additional Rent hereunder and shall be paid to Landlord on demand, and Landlord
shall have (in addition to all other rights and remedies of Landlord) the same
rights and remedies in the event of the non-payment thereof by Tenant as in the
case of default by Tenant in the payment of Rent.
 
E. In connection with the exercise by Landlord of its rights and remedies in
respect of any Event of Default on the part of Tenant, to the extent (but no
further) that Landlord is required herein or by applicable Texas law to mitigate
damages, or to use efforts to do so, Tenant agrees in favor of Landlord that
Landlord shall not be deemed to have failed to mitigate damages, or to have used
the efforts required by law to do so, because:
 
(1)  
Landlord leases other space in the Building prior to re-letting the Leased
Premises;

 
(2)  
Landlord refuses to relet the Leased Premises to any affiliate of Tenant, or any
principal of Tenant, or any affiliate of such principal  (for purposes of this
Lease, "affiliate" shall mean and refer to any person or entity controlling,
under common control with, or controlled by, the party in question);

 
 
19

--------------------------------------------------------------------------------

 
(3)  
Landlord refuses to relet the Leased Premises to any person or entity whose
creditworthiness Landlord in good faith deems unacceptable;

 
(4)  
Landlord refuses to relet the Leased Premises to any person or entity because
the use proposed to be made of the Leased Premises by such prospective tenant is
not of a type and nature consistent with that of the other tenants in the
Building or the floor where the Leased Premises are situated as of the date
Tenant defaults under this Lease Agreement, or because such use would, in the
good faith opinion of Landlord, impose unreasonable or excessive demands upon
the Building;

 
(5)  
Landlord refuses to relet the Leased Premises to any person or entity, or any
affiliate of such person or entity, who has been engaged in litigation with, or
who has threatened litigation against, Landlord or any of its affiliates, or
whom Landlord in good faith deems to be unreasonably or excessively litigious;

 
(6)  
Landlord refuses to relet the Leased Premises because the tenant or the terms
and provisions of the proposed lease are not approved by the holders of any
liens or security interests in the Building or any part thereof, or would cause
Landlord to breach or be in default of, or to be unable to perform any of its
covenants under, any agreements between Landlord and any third party;

 
(7)  
Landlord refuses to relet the Leased Premises because the proposed tenant is
unwilling to execute and deliver Landlord’s standard lease form without
substantial tenant-oriented modifications or such tenant requires improvements
to the Leased Premises to be paid at Landlord’s cost and expense; or

 
(8)  
Landlord refuses to relet the Leased Premises to a person or entity whose
character or reputation, or the nature of whose business, Landlord in good faith
deems unacceptable;

 
and it is further agreed that each and all of the grounds for refusal set forth
in clauses (1) through (8) above, both inclusive, of this sentence are
reasonable grounds for Landlord's refusal to relet the Leased Premises, or (as
to all other provisions of this Lease Agreement) for Landlord's refusal to issue
any approval, or take any other action, of any nature whatsoever under this
Lease Agreement.  In the event the waiver set forth in this Section 16.E shall
be ineffective, Tenant further agrees in favor of Landlord, to the maximum
extent to which it may lawfully and effectively do so, that the following
efforts to mitigate damages if made by Landlord (and without obligating Landlord
to render such efforts) shall be conclusively deemed reasonable, and that
Landlord shall be conclusively deemed to have used the efforts to mitigate
damages required by applicable law if:  Landlord places the Leased Premises on
its inventory of available space in the Building; Landlord makes such inventory
available to brokers who request same; and Landlord shows the Leased Premises to
prospective tenants (or their brokers) who request to see it.
 
SEC. 17 LIEN FOR RENT:»
 
  Landlord hereby waives any and all contractual, statutory and/or
constitutional liens, whether express or implied, granted, accorded, reserved or
otherwise provided to landlords against any and all property of
Tenant.  Landlord will, upon request of Tenant, execute and deliver a separate
written notice of such waiver for the benefit of any of Tenant’s lenders
requiring same.
 
SEC. 18 NON-WAIVER:»
 
  Neither acceptance of Rent by Landlord nor failure by Landlord or Tenant to
exercise available rights and remedies, whether singular or repetitive, shall
constitute a waiver of any of such party’s rights hereunder.  Waiver by Landlord
or Tenant of any right for any Event of Default of the other shall not
constitute a waiver of any right for either a subsequent Event of Default of the
same obligation or any other Event of Default.  No act or thing done by Landlord
or its agent shall be deemed to be an acceptance or surrender of the Leased
Premises and no agreement to accept a surrender of the Leased Premises shall be
valid unless it is in writing and signed by a duly authorized officer or agent
of Landlord.
 
 
20

--------------------------------------------------------------------------------

 
SEC. 19 LAWS AND REGULATIONS; RULES AND REGULATIONS:»
 
 Tenant shall comply with, and Tenant shall cause its visitors, employees,
contractors, agents, invitees and licensees to comply with, all laws,
ordinances, orders, rules and regulations of any state, federal, municipal and
other agencies or bodies having any jurisdiction thereof relating to the use,
condition or occupancy of the Leased Premises.  Such reasonable rules and
regulations applying to all tenants in the Building as may be hereafter adopted
by Landlord for the safety, care and cleanliness of the premises and the
preservation of good order thereon, are hereby made a part hereof for all
purposes and Tenant agrees to comply with all such rules and
regulations.  Landlord shall have the right at all times to change such rules
and regulations or to amend them in any reasonable manner as may be deemed
advisable by Landlord, all of which changes and amendments will be sent by
Landlord to Tenant in writing and shall be thereafter carried out and observed
by Tenant. The current rules and regulations of the Building are set forth in
Exhibit D attached hereto and made a part hereof for all purposes.  Landlord
covenants and agrees to use commercially reasonable efforts to uniformly apply
all rules and regulations with respect to all tenants in the Building.
 
SEC. 20 ASSIGNMENT BY LANDLORD; LIMITATION OF LANDLORD’S LIABILITY:»
 
 Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Complex, and in such event and
upon such transfer no further liability or obligation shall thereafter accrue
against Landlord hereunder so long as such transferee or assignee assumes the
obligations of Landlord hereunder.  Furthermore, Tenant specifically agrees to
look solely to Landlord’s interest in the Complex for the recovery of any
judgment from Landlord, it being agreed that the Landlord Parties shall never be
personally liable for any such judgment.  The foregoing shall in no way
preclude, prohibit or prevent access by Tenant to the proceeds of any insurance
carried by Landlord to the extent entitled thereto under this Lease Agreement.
 
SEC. 21 SEVERABILITY:»
 
  This Lease Agreement shall be construed in accordance with the laws of the
State of Texas.  If any clause or provision of this Lease Agreement is illegal,
invalid or unenforceable, under present or future laws effective during the Term
hereof, then it is the intention of the parties hereto that the remainder of
this Lease Agreement shall not be affected thereby, and it is also the intention
of both parties that in lieu of each clause or provision that is illegal,
invalid or unenforceable, there be added as part of this Lease Agreement a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.
 
SEC. 22 SIGNS:»
 
  No signs of any kind or nature, symbol or identifying mark shall be put on the
Building, in the halls, elevators, staircases, entrances, parking areas or upon
the doors or walls, whether plate glass or otherwise, of the Leased Premises or
within the Leased Premises so as to be visible from the public areas or exterior
of the Building without prior written approval of Landlord.  All signs or
lettering shall conform in all respects to the sign and/or lettering criteria
established by Landlord.  Landlord shall install one  (1) Building standard
strips containing a listing of Tenant’s name and its officers on the Building’s
directory board located on the ground floor of the Building.  Landlord shall
promptly update, at Tenant’s expense, Tenant’s listings in the Building
directory from time to time upon Tenant’s written request (but no more than once
quarterly).
 
SEC. 23 SUCCESSORS AND ASSIGNS:»
 

 
 
A.           Landlord and Tenant agree that all provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each separate paragraph hereof, and that, except as
restricted by the provisions of Section 12, this Lease Agreement and all the
covenants herein contained shall be binding upon the parties hereto, their
respective heirs, legal representatives, successors and assigns.
 
B.           Subject to the limitations and conditions set forth elsewhere
herein, this Lease shall bind and inure to the benefit of the respective heirs,
legal representatives, successors, and assigns of the parties hereto.  The term
"Landlord", as used in this Lease, so far as the performance of any covenants or
obligations on the part of Landlord under this Lease are concerned, shall mean
only the owner of the Building at the time in question, so that in the event of
any transfer of title to the Building, the party by whom any such transfer is
made shall be relieved of all liability and obligations of Landlord arising
under this Lease from and after the date of such transfer so long as the party
to whom any such transfer is made assumes the obligations of Landlord
hereunder.  If Tenant is composed of more than one party, then all such parties
shall be jointly and severally liable.
 
 
21

--------------------------------------------------------------------------------

 
SEC. 24 SUBORDINATION:
 


 
A.           »
 
Tenant covenants and agrees with Landlord that this Lease Agreement is subject
and subordinate to any mortgage, deed of trust, ground lease and/or security
agreement which may now or hereafter encumber the Complex or any interest of
Landlord therein and/or the contents of the Building, and to any advances made
on the security thereof and to any and all increases, renewals, modifications,
consolidations, replacements and extensions thereof; provided, however, Landlord
shall use its good faith efforts to obtain within thirty (30) days from the
Effective Date a subordination, non-disturbance and attornment agreement from
the holder of such existing deed of trust in the lender’s standard form.  This
clause shall be self-operative and no further instrument of subordination need
be required by any owner or holder of any such ground lease, mortgage, deed of
trust or security agreement.  In confirmation of such subordination, however, at
Landlord’s request Tenant shall execute promptly any appropriate certificate or
instrument that Landlord may request.  Tenant hereby constitutes and appoints
Landlord as Tenant’s attorney-in-fact to execute any such certificate or
instrument for and on behalf of Tenant; provided, however, that Landlord shall
not exercise this power of attorney unless Tenant fails to execute and deliver
such instruments or certificates within ten (10) days after being requested by
Landlord to do so.  In the event of the enforcement by the ground lessor, the
trustee, the beneficiary or the secured party under any such ground lease,
mortgage, deed of trust or security agreement of the remedies provided for by
law or by such ground lease, mortgage, deed of trust or security agreement,
Tenant, upon request of the ground lessor or any person or party succeeding to
the interest of Landlord as a result of such enforcement, will automatically
become the Tenant of such ground lessor or successor in interest without any
change in the terms or other provisions of this Lease Agreement; provided,
however, that such ground lessor or successor in interest shall not be (a) bound
by any payment of Rent for more than one month in advance except prepayments in
the nature of security for the performance by Tenant of its obligations under
this Lease Agreement, (b) bound by any amendment or modification of this Lease
Agreement made without the written consent of such ground lessor or such
successor in interest (c) liable for any previous act or omission of the
Landlord, (d) subject to any credit, demand, claim, counterclaim, offset or
defense which theretofore accrued to Tenant against the Landlord, (e) required
to account for any security deposit of Tenant other than any security deposit
actually delivered to lender by Landlord and (f) responsible for any monies
owing by Landlord to Tenant.  Upon request by such ground lessor or successor in
interest, whether before or after the enforcement of its remedies, Tenant shall
execute and deliver an instrument or instruments confirming and evidencing the
attornment herein set forth, and Tenant hereby irrevocably appoints Landlord as
Tenant’s agent and attorney-in-fact for the purpose of executing, acknowledging
and delivering any such instruments and certificates; provided, however, that
Landlord shall not exercise this power of attorney unless Tenant fails to
execute and deliver such instruments or certificates within ten (10) business
days after being requested by Landlord to do so.  Notwithstanding anything
contained in this Lease Agreement to the contrary, in the event of any default
by Landlord in performing its covenants or obligations hereunder which would
give Tenant the right to terminate this Lease Agreement, Tenant shall not
exercise such right unless and until (a) Tenant gives written notice of such
default (which notice shall specify the exact nature of said default and how the
same may be cured) to the lessor under any such land or ground lease and the
holder(s) of any such mortgage or deed of trust or security agreement who has
theretofore notified Tenant in writing of its interest and the address to which
notices are to be sent, and (b) said lessor and holder(s) fail to cure or cause
to be cured said default within thirty (30) days from the receipt of such notice
from Tenant.  This Lease Agreement is further subject to and subordinate to all
matters of record in Harris County, Texas.
 
B.           Notwithstanding anything to the contrary set forth above, any
beneficiary under any deed of trust may at any time subordinate its deed of
trust to this Lease Agreement in whole or in part, without any need to obtain
Tenant’s consent, by execution of a written document subordinating such deed of
trust to the Lease Agreement to the extent set forth in such document and
thereupon the Lease Agreement shall be deemed prior to such deed of trust to the
extent set forth in such document without regard to their respective dates of
execution, delivery and/or recording.  In that event, to the extent set forth in
such document, such deed of trust shall have the same rights with respect to
this Lease Agreement as would have existed if this Lease Agreement had been
executed, and a memorandum thereof, recorded prior to the execution, delivery
and recording of the deed of trust.
 
 
22

--------------------------------------------------------------------------------

 
SEC. 25 TAX PROTEST:»
 
  Tenant waives all rights under the Texas Property Tax Code, now or hereafter
in effect, including all rights under Section 41.413 thereof, granting to
tenants of real property or lessees of tangible personal property the right to
protest the appraised value, or receive notice of reappraisal, of all or any
part of the Complex, irrespective of whether Landlord has elected to protest
such appraised value.  To the extent such waiver is prohibited, Tenant appoints
Landlord as its attorney-in-fact, coupled with an interest, to appear and take
all actions on behalf of Tenant which Tenant may take under the Texas Property
Tax Code.
 
SEC. 26 HOLDING OVER:»
 
  In the event of holding over by Tenant with respect to all or any portion of
the Leased Premises after the expiration or termination of the Lease Agreement,
such holding over shall constitute a tenancy at sufferance relationship between
Landlord and Tenant and all of the terms and provisions of this Lease Agreement
shall be applicable during such period, except that as monthly rental, Tenant
shall pay to Landlord for each month (or any portion thereof) during the period
of such hold over an amount equal to 150% of the Rent payable by Tenant for the
month immediately preceding the holdover period.  The rental payable during such
hold over period shall be payable to Landlord on demand.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease Agreement except as herein provided.  In the event of any
unauthorized holding over, Tenant shall also indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold harmless the Landlord Parties (as
defined on Exhibit I) against all claims for damages against the Landlord
Parties as a result of Tenant’s possession of the Leased Premises, including,
without limitation, claims for damages by any other party to which Landlord may
have leased, or entered into an agreement to lease, all or any part of the
Leased Premises effective upon the termination of this Lease Agreement.
 
SEC. 27 INDEPENDENT OBLIGATION TO PAY RENT:
 
A. It is the intention of the parties hereto that the obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements,
that the Rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated pursuant to an express provision of this Lease Agreement.
 
B. Except as otherwise expressly provided herein, Tenant waives the right (a) to
quit, terminate or surrender this Lease Agreement or the Leased Premises or any
part thereof, or (b) to any abatement, suspension, deferment or reduction of the
rent or any other sums payable under this Lease Agreement.
 
SEC. 28 INDEMNITY; RELEASE AND WAIVER:
 
A. Tenant hereby agrees to indemnify, protect, defend and hold the Landlord
Parties harmless from and against any and all liabilities, claims, causes of
action, fines, damages, suits and expenses, including attorneys’ fees and
necessary litigation expenses (collectively, the “Claims”), arising from
Tenant’s use, occupancy or enjoyment of the Leased Premises and its facilities
for the conduct of its business or from any activity, work or thing done,
permitted, omitted or suffered by Tenant and its partners, officers, directors,
employees, agents, servants, contractors, customers, licensees and invitees
(“Tenant Parties”) in or about the Complex, and Tenant further agrees to
indemnify, protect, defend and hold the Landlord Parties harmless from and
against any and all Claims arising from any breach or default in the performance
of any obligation on Tenant’s part to be performed under the terms of this Lease
Agreement or arising from any negligence or willful misconduct of Tenant or any
of its partners, officers, directors, employees, agents, servants, contractors,
customers, licensees and invitees.  In case any action or proceeding shall be
brought against the Landlord Parties by reason of any such Claim, Tenant, upon
notice from Landlord, shall provide a separate defense to same at Tenant’s sole
cost and expense by counsel reasonably satisfactory to Landlord.  The indemnity
obligations of Tenant under this Section 28 shall survive the expiration or
earlier termination of this Lease Agreement.
 
B. Landlord hereby agrees to indemnify, protect, defend and hold the Tenant
Parties harmless from and against any and all Claims incurred by Tenant to third
parties, to the extent arising from any breach or default in the performance of
any obligation on Landlord’s part to be performed under the terms of this Lease
Agreement or to the extent arising from any negligence or willful misconduct of
Landlord or any of its partners, officers, directors, employees, agents,
servants, contractors and licensees.  In case any action or proceeding shall be
brought against Tenant by reason of any such Claim, Landlord, upon notice from
Tenant, shall provide a separate defense to same at Landlord’s sole cost and
expense by counsel reasonably satisfactory to Tenant.  The indemnity obligations
of Landlord under this Section shall survive the expiration or earlier
termination of this Lease Agreement.  The liability of Landlord to indemnify
Tenant as set forth in this Section 28 shall not extend to any matter against
which Tenant shall be effectively protected by insurance; provided, however,
that if any such liability shall exceed the amount of the effective and
collectable insurance in question, or a reasonable amount of insurance for
Tenant to have carried, whichever shall be higher, the liability of Landlord
shall apply to such excess.  The indemnity set forth in this Section 28 shall
not be deemed or construed to make Landlord liable for any matter that Tenant is
obligated to do or omit by this Lease Agreement, by law, by an obligation to a
third party, or otherwise, so long as Tenant is not obligated as a result of a
breach or default of this Lease Agreement by Landlord.
 
 
23

--------------------------------------------------------------------------------

 
C. Landlord and Tenant each hereby releases the other from any and all claims or
causes of action whatsoever which such releasing party might otherwise now or
hereafter possess resulting in or from or in any way associated with any loss
covered or which should have been covered by insurance, REGARDLESS OF CAUSE OR
ORIGIN OF SUCH LOSS OR DAMAGE, INCLUDING, WITHOUT LIMITATION, SOLE, JOINT, OR
CONCURRENT NEGLIGENCE OF THE LANDLORD PARTIES, including the deductible and/or
uninsured portion thereof, maintained and/or required to be maintained by such
party pursuant to this Lease Agreement.
 
D. Landlord and Landlord's agents and employees shall not be liable to Tenant or
any other person or entity whom may claim by or through or subject to the Tenant
for any injury to person or damage to property caused by the Premises or other
portions of the Building becoming out of repair or damaged or by defect in or
failure of equipment, pipes or wiring, or broken glass, wind damage, rain
damage, floods, rising water or fires or by the backing up of drains or by gas,
water, steam, electricity or oil leaking, escaping or flowing into the Premises,
nor shall Landlord be liable to Tenant or any other person or entity whomsoever
for any loss or damage that may be occasioned by or through the acts or
omissions of other tenants of the Building or of any other persons or entities
whomsoever, excepting only duly authorized employees and agents of
Landlord.  Furthermore, Landlord shall not be responsible for lost or stolen
personal property, equipment, money or jewelry from the Premises or from the
public areas of the Building, regardless of whether such loss occurs when the
area is locked against entry.  Landlord shall not be liable to Tenant or
Tenant's employees, customers or invitees for any damages or losses caused by
theft, burglary, assault, vandalism or other crimes.  Landlord strongly
recommends that Tenant provide its own security systems and services and secure
Tenant's own insurance in excess of the amounts required elsewhere in this
Lease, to protect against the above occurrences if Tenant desires additional
protection or coverage for such risks.  Tenant shall give Landlord prompt notice
of any criminal or suspicious conduct within or about the Premises or the
Building, and/or any personal injury or property damage caused thereby. Landlord
may, but is not obligated to, enter into agreements with third parties for the
provision, monitoring, maintenance and repair of any courtesy patrols or similar
services or fire protective systems and equipment and, to the extent same is
provided in Landlord's sole discretion, Landlord shall not be liable to Tenant
for any damages, costs or expenses which occur for any reason in the event any
such system or equipment is not properly installed, monitored or maintained or
any such services are not properly provided.
 


E. Landlord shall not be liable or responsible to Tenant for (a) any loss or
damage to any property or person occasioned by theft, criminal act, fire, act of
God, public enemy, injunction, riot, strike, insurrection, war, court order,
requisition or order of governmental body or authority, or any cause beyond
Landlord’s control, or (b) any damage or inconvenience which may arise through
repair or alteration of any part of the Building made necessary by virtue of any
such cause; provided, however, Landlord shall use commercially reasonable
efforts to minimize such damage or inconvenience to Tenant.
 
SEC. 29 INSURANCE:»
 
 Landlord and Tenant shall satisfy the insurance requirements as more
particularly described on Exhibit I attached hereto and made a part hereof for
all purposes.  In no event shall Tenant’s liability under this Lease Agreement
be limited by the amount of insurance required to be carried under Exhibit I.
 
SEC. 30 ENTIRE AGREEMENT:»
 
  This instrument and any attached addenda or exhibits signed by the parties
constitute the entire agreement between Landlord and Tenant; no prior written or
prior or contemporaneous oral promises or representations shall be
binding.  This Lease Agreement shall not be amended, changed or extended except
by written instrument signed by both parties hereto.  Section captions herein
are for Landlord’s and Tenant’s convenience only, and neither limit nor amplify
the provisions of this instrument.  Tenant agrees, at Landlord’s request, to
execute a recordable memorandum of this Lease Agreement.
 
 
24

--------------------------------------------------------------------------------

 
SEC. 31 NOTICES:»
 
  Whenever in this Lease Agreement it shall be required or permitted that
notice, notification or demand be given or served by either party to this Lease
Agreement to or on the other, such notice or demand shall be given or served and
shall not be deemed to have been given or served unless in writing and (i)
delivered personally, (ii) forwarded by facsimile, (iii) sent by Certified or
Registered Mail, postage prepaid, with a copy also sent by facsimile or (iv)
sent by a reputable common carrier guaranteeing next-day delivery, addressed as
follows:
 
To the Landlord:                                           c/o BGK Texas
Property Management, L.L.C.
1235 North Loop West, Suite 1025
Houston, Texas 77008
Attention:   J. Peter Mehlert
Telephone:  (713) 862-3333
Facsimile:  (713) 861-8989
 
 
To the Tenant:
At the address noted for Tenant on the signature page hereof until the
Commencement Date, at which time it shall become the Address of the Leased
Premises.

 
In addition, following written notice to Tenant of Landlord’s selection of a
property manager, Tenant shall simultaneously deliver copies of all notices
required to be delivered to Landlord under this Lease Agreement to such property
manager.  Such addresses may be changed from time to time by either party by
serving written notice as above provided.  Any such notice or demand shall be
deemed to have been given on the date of receipted delivery, refusal to accept
delivery or when delivery is first attempted but cannot be made due to a change
of address for which no notice is given, five (5) days after it shall have been
mailed as provided in this Section 31 or if sent by facsimile, upon electronic
or telephonic confirmation of receipt from the receiving facsimile machine,
whichever is earlier.
 
SEC. 32 COMMENCEMENT DATE:»
 
  Tenant shall, if requested by Landlord and if true and correct at the time of
such request, execute and deliver to Landlord within ten (10) days of Landlords’
request an Acceptance of Premises Memorandum of the Leased Premises, the form of
which is attached as Exhibit E attached hereto and made a part hereof for all
purposes.
 
SEC. 33 RELOCATION OF TENANT:»
 
  Intentionally Deleted.
 
SEC. 34 BROKERS:»
 
  Tenant warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease Agreement, excepting only
Dan F. Boyles, Jr. of NAI Houston and Coy Davidson of Colliers
International  (“Broker”) and that it knows of no other real estate broker(s) or
agent(s) who is(are) or might be entitled to a commission in connection with
this Lease Agreement.  Landlord shall agree to pay all real estate commissions
due in connection with this Lease Agreement only to the broker(s) named herein,
provided Landlord and such broker have entered into a separate commission
agreement.  Tenant agrees to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold harmless the Landlord Parties from and against
any liability from all other claims for commissions, finder’s fee or other
compensation arising from the negotiation of this Lease Agreement by, through or
under Tenant.  Landlord agrees to indemnify, defend (with counsel reasonably
acceptable to Tenant) and hold harmless the Tenant Parties from and against any
liability from claims for payment of commissions to Broker and from all other
claims for commissions, finder’s fee or other compensation arising from the
negotiation of this Lease Agreement by, through or under Landlord..
 
SEC. 35 ESTOPPEL CERTIFICATES:»
 
  From time to time after Tenant accepts the Leased Premises, within ten (10)
days after request in writing therefor from Landlord, Tenant agrees to execute
and deliver to Landlord, or to such other addressee or addresses as Landlord may
designate (and Landlord and any such addressee may rely thereon), a statement in
writing in the form of Exhibit F or in such other form and substance
satisfactory to Landlord (herein called “Tenant’s Estoppel Certificate”),
certifying to all or any part of the information provided for in Exhibit F as is
requested by Landlord and any other information reasonably requested by
Landlord.
 
SEC. 36 NAME CHANGE:»
 
  Landlord and Tenant mutually covenant and agree that Landlord hereby reserves
and shall have the right at any time and from time to time to change the name of
the Building or the address of the Building as Landlord may deem advisable, and
Landlord shall not incur any liability whatsoever to Tenant as a consequence
thereof.
 
 
25

--------------------------------------------------------------------------------

 
SEC. 37 BANKRUPTCY:»
 
  If a petition is filed by or against Tenant for relief under Title 11 of the
United States Code, as amended (the “Bankruptcy Code”), and Tenant (including
for purposes of this Section Tenant’s successor in bankruptcy, whether a trustee
or Tenant as debtor in possession) assumes and proposes to assign, or proposes
to assume and assign, this Lease Agreement pursuant to the provisions of the
Bankruptcy Code to any person or entity who has made or accepted a bona fide
offer to accept an assignment of this Lease Agreement on terms acceptable to
Tenant, then notice of the proposed assignment setting forth (a) the name and
address of the proposed assignee, (b) all of the terms and conditions of the
offer and proposed assignment, and (c) the adequate assurance to be furnished by
the proposed assignee of its future performance under the Lease Agreement, shall
be given to Landlord by Tenant no later than twenty (20) days after Tenant has
made or received such offer, but in no event later than ten (10) days prior to
the date on which Tenant applies to a court of competent jurisdiction for
authority and approval to enter into the proposed assignment.  Landlord shall
have the prior right and option, to be exercised by notice to Tenant given at
any time prior to the date on which the court order authorizing such assignment
becomes final and non-appealable, to receive an assignment of this Lease
Agreement upon the same terms and conditions, and for the same consideration, if
any, as the proposed assignee, less any brokerage commissions which may
otherwise be payable out of the consideration to be paid by the proposed
assignee for the assignment of this Lease Agreement.  If this Lease Agreement is
assigned pursuant to the provisions of the Bankruptcy Code, Landlord:  (i) may
require from the assignee a deposit or other security for the performance of its
obligations under the Lease Agreement in an amount substantially the same as
would have been required by Landlord upon the initial leasing to a tenant
similar to the assignee; and (ii) shall receive, as additional rent, the sums
and economic consideration described in Section 12.A(3)(e).  Any person or
entity to which this Lease Agreement is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed, without further act or documentation, to
have assumed all of the Tenant’s obligations arising under this Lease Agreement
on and after the date of such assignment.  Any such assignee shall, upon demand,
execute and deliver to Landlord an instrument confirming such assumption.  No
provision of this Lease Agreement shall be deemed a waiver of Landlord’s rights
or remedies under the Bankruptcy Code to oppose any assumption and/or assignment
of this Lease Agreement, to require a timely performance of Tenant’s obligations
under this Lease Agreement, or to regain possession of the Leased Premises if
this Lease Agreement has neither been assumed or rejected within sixty (60) days
after the date of the order for relief or within such additional time as a court
of competent jurisdiction may have fixed.  Notwithstanding anything in this
Lease Agreement to the contrary, all amounts payable by Tenant to or on behalf
of Landlord under this Lease Agreement, whether or not expressly denominated as
rent, shall constitute rent for the purposes of Section 502(b)(6) of the
Bankruptcy Code.
 
SEC. 38 TELECOMMUNICATIONS PROVIDERS:»
 
  In the event Tenant wishes to use, at anytime during the Term of this Lease
Agreement, the services of a telecommunications provider whose equipment or
service is not then in the Building, no such provider shall be entitled to enter
the Building or commence providing such service without first obtaining the
prior written consent of Landlord.  Landlord may condition its consent on such
matters as Landlord deems appropriate including, without limitation, (i) such
provider agreeing to an easement or license agreement in form and substance
satisfactory to Landlord, (ii) Landlord having been provided and approved the
plans and specifications for the equipment to be installed in the Building,
(iii) Landlord having received, prior to the commencement of such work, such
indemnities, bonds or other financial assurances as Landlord may require, (iv)
the provider agreeing to abide by all Building rules and regulations, and
agreeing to provide Landlord an “as built” set of plans and specifications, (v)
the provider agreeing to pay Landlord such compensation as Landlord determines
to be reasonable, and (vi) Landlord having determined that there is adequate
space in the Building for the placement of all of such provider’s lines and
equipment.
 
SEC. 39 HAZARDOUS SUBSTANCES:
 
A. Tenant shall not cause or permit any Hazardous Substance (as hereinafter
defined) to be used, stored, generated, contained or disposed of on or in the
Complex by Tenant, Tenant’s agents, employees, contractors or invitees in
violation of Environmental Laws (as hereinafter defined).  If Hazardous
Substances are used, stored, generated, contained or disposed of on or in the
Complex by Tenant, Tenant’s agents, employees, contractors or invitees, or if
the Complex becomes contaminated in any manner due to the actions or omissions
of Tenant or its agents, employees, contractors or invitees, Tenant shall
indemnify, defend (with counsel reasonably acceptable to Landlord) and hold the
Landlord Parties harmless from any and all claims, damages, fines, judgments,
penalties, costs, liabilities and losses (including, without limitation, a
decrease in value of the Complex, damages caused by loss or restriction of
rentable or usable space or any damages caused by adverse impact on marketing of
the space and any and all sums paid for settlement of claims, attorneys’ fees,
consultant and expert fees) arising during or after the Term and as a result of
such use, storage, generation, disposal or contamination in violation of
Environmental Laws.  This indemnification includes, without limitation, any and
all costs incurred because of any investigation of the site or any cleanup,
removal or restoration mandated by a federal, state or local agency or political
subdivision.  Without limitation of the foregoing, if Tenant causes or permits
the presence of any Hazardous Substance on the Complex in violation of
Environmental Laws that results in contamination, Tenant shall promptly, at its
sole expense, take any and all necessary actions to return the Complex to the
condition existing prior to the presence of any such Hazardous Substance on the
Complex; provided, however, Tenant must obtain Landlord’s prior written approval
for any such remedial action.  Tenant shall be responsible for the application
for and maintenance of all required permits, the submittal of all notices and
reports, proper labeling, training and record keeping, and timely and
appropriate response to any release or other discharge by Tenant of a Hazardous
Substance under Environmental Laws.  The indemnity obligations of Tenant under
this Section 39 shall survive the expiration or earlier termination of this
Lease Agreement.
 
 
26

--------------------------------------------------------------------------------

 
B. As used herein, “Hazardous Substance” means any substance (i) that is toxic,
ignitable, reactive or corrosive or that is regulated by any local, state or
federal law, and includes any and all material or substances that are defined as
“hazardous waste”, “extremely hazardous waste”, “hazardous substance” or a
“hazardous material” pursuant to any such laws and includes, but is not limited
to, asbestos, polychlorobiphenyls and petroleum and any fractions thereof, (ii)
any substance which is now or hereafter considered a biological contaminant or
which could adversely impact air quality, including mold, fungi and other
bacterial agents and (iii) all biohazardous, infectious and medical
waste.  Notwithstanding anything in this Section 39 to the contrary, “Hazardous
Substances” shall not include materials commonly used in the ordinary operations
of a general office building, provided that (1) such materials are used and
properly stored in the Leased Premises in quantities ordinarily used and stored
in comparable office space, (2) such materials are not introduced into the
Building’s plumbing systems or are not otherwise released or discharged in the
Leased Premises or the Building and (3) such materials are in strict compliance
with local, state or federal law.  As used herein, “Environmental Laws” means
all applicable federal, state or local laws, regulations, orders, judgments and
decrees regarding health, safety or the environment.
 
SEC. 40 NO MONEY DAMAGES FOR FAILURE TO CONSENT; WAIVER OF CERTAIN DAMAGES:»
 
  Wherever in this Lease Agreement Landlord’s consent or approval is required,
if Landlord refuses to grant such consent or approval, whether or not Landlord
expressly agreed that such consent or approval would not be unreasonably
withheld, Tenant shall not make, and Tenant hereby waives, any claim for money
damages (including any claim by way of set-off, counterclaim or defense) based
upon Tenant’s claim or assertion that Landlord unreasonably withheld or delayed
its consent or approval.  Tenant’s sole remedy shall be an action or proceeding
to enforce such provision, by specific performance, injunction or declaratory
judgment.  IN NO EVENT SHALL THE LANDLORD PARTIES BE LIABLE FOR, AND TENANT
HEREBY WAIVES ANY CLAIM FOR, ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES, INCLUDING LOSS OF PROFITS OR BUSINESS OPPORTUNITY, ARISING UNDER OR IN
CONNECTION WITH THIS LEASE AGREEMENT.
 
SEC. 41 ACKNOWLEDGMENT OF NON-APPLICABILITY OF DTPA:»
 
  It is the understanding and intention of the parties that Tenant’s rights and
remedies with respect to the transactions provided for and contemplated in this
Lease Agreement (collectively, this “Transaction”) and with respect to all acts
or practices of Landlord, past, present or future, in connection with this
Transaction, are and shall be governed by legal principles other than the Texas
Deceptive Trade Practices - Consumer Protection Act (the “DTPA”).  Accordingly,
Tenant hereby (a) agrees that under Section 17.49(f) of the DTPA this
Transaction is not governed by the DTPA and (b) certifies, represents and
warrants to Landlord that (i) Tenant has been represented by legal counsel in
connection with this Transaction who has not been directly or indirectly
identified, suggested or selected by the Landlord and Tenant has conferred with
Tenant’s counsel concerning all elements of this Lease Agreement (including,
without limitation, this Section 41) and this Transaction and (ii) the Leased
Premises will not be occupied by Tenant as Tenant’s family residence. Tenant
expressly recognizes that the total consideration as agreed to by Landlord has
been predicated upon the inapplicability of the DTPA to this Transaction and
that Landlord, in determining to proceed with the entering into of this Lease
Agreement, has expressly relied on the inapplicability of the DTPA to this
Transaction.
 
 
27

--------------------------------------------------------------------------------

 
SEC. 42 ATTORNEYS’ FEES:»
 
 In the event either party defaults in the performance of any of the terms,
agreements or conditions contained in this Lease Agreement and the other party
places the enforcement of this Lease Agreement, or any part thereof, or the
collection of any rent due or to become due hereunder, or recovery of the
possession of the Leased Premises, in the hands of an attorney who files suit
upon the same, and should such non-defaulting party prevail in such suit, the
defaulting party agrees to pay the other party’s reasonable attorneys’ fees.
 
SEC. 43 AUTHORITY OF TENANT:»
 
  If Tenant is a corporation, partnership or other entity, Tenant warrants and
represents unto Landlord that (a) Tenant is a duly organized and existing legal
entity, in good standing in the State of Texas, (b) Tenant has full right and
authority to execute, deliver and perform this Lease Agreement, (c) the person
executing this Lease Agreement was authorized to do so and (d) upon request of
Landlord, such person will deliver to Landlord satisfactory evidence of his or
her authority to execute this Lease Agreement on behalf of Tenant.
 
SEC. 44 INABILITY TO PERFORM:»
 
  Whenever a period of time is prescribed for the taking of an action by either
party, the period of time for the performance of such action shall be extended
by the number of days that the performance is actually delayed due to strikes,
acts of God, shortages of labor or materials, war, terrorist attacks (including
bio-chemical attacks), civil disturbances and other causes beyond the reasonable
control of the Landlord (“Force Majeure” ).  However, events of Force Majeure
shall not extend any period of time for the payment of sums payable by either
party or any period of time for the written exercise of an option or right by
either party.
 
SEC. 45 JOINT AND SEVERAL TENANCY:»
 
  If more than one person executes this Lease Agreement as Tenant, their
obligations hereunder are joint and several, and any act or notice of or to, or
refund to, or the signature of, any one or more of them, in relation to the
renewal or termination of this Lease Agreement, or under or with respect to any
of the terms hereof shall be fully binding on each and all of the persons
executing this Lease Agreement as a Tenant.
 
SEC. 46 EXECUTION OF THIS LEASE AGREEMENT:»
 
  The submission of an unsigned copy of this Lease Agreement to Tenant for
Tenant’s consideration does not constitute an offer to lease the Leased Premises
or an option to or for the Leased Premises.  This Lease Agreement shall become
effective and binding only upon the execution and delivery of this Lease
Agreement by both Landlord and Tenant.
 
SEC. 47 WAIVER OF TRIAL BY JURY; COUNTERCLAIM:»
 
  Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either party against the other on any matters in any way
arising out of or connected with this Lease Agreement, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Leased Premises, or the
enforcement of any remedy under any applicable law, rule, statute, order, code
or ordinance.  If Landlord commences any summary proceeding against Tenant,
Tenant shall not interpose any counterclaim of any nature or description in any
such proceeding (unless failure to impose such counterclaim would preclude
Tenant from asserting in a separate action the claim which is the subject of the
counterclaim), and will not seek to consolidate any such proceeding with any
other action which may have been or will be brought in any other court by
Tenant.
 
SEC. 48 CALCULATION OF TIME PERIODS:»
 
  Should the calculation of any of the various time periods provided for herein
result in an obligation becoming due on a Saturday, Sunday or legal holiday,
then the due date of such obligation or scheduled time of occurrence of such
event shall be delayed until the next business day.
 
SEC. 49 EXHIBITS:»
 
  Exhibits A through J are attached hereto and made a part of this Lease
Agreement for all purposes.
 
SEC. 50 ANTI-TERRORISM»
 
:  Tenant represents and warrants to and covenants with Landlord that (i)
neither Tenant nor any of its owners or affiliates currently are, or shall be at
any time during the Term, in violation of any laws relating to terrorism or
money laundering (collectively, the “Anti-Terrorism Laws”), including without
limitation Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, and regulations of the U.S. Treasury Department's Office of Foreign
Assets Control (OFAC) related to Specially Designated Nationals and Blocked
Persons (SDN’s OFAC Regulations), and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”); (ii) neither Tenant nor any
of its owners, affiliates, investors, officers, directors, employees, vendors,
subcontractors or agents is or shall be during the term hereof a “Prohibited
Person” which is defined as follows: (1) a person or entity owned or controlled
by, affiliated with, or acting for or on behalf of, any person or entity that is
identified as an SDN on the then-most current list published by OFAC at its
official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at
any replacement website or other replacement official publication of such list,
and (2) a person or entity who is identified as or affiliated with a person or
entity designated as a terrorist, or associated with terrorism or money
laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws.  Tenant hereby
agrees to defend, indemnify, and hold harmless the Landlord Parties from and
against any and all claims, damages, losses, risks, liabilities and expenses
(including attorney's fees and costs) arising from or related to any breach of
the foregoing representations, warranties and covenants.  At any time and from
time-to-time during the Term, Tenant shall deliver to Landlord within ten (10)
days after receipt of a written request therefor, a written certification or
such other evidence reasonably acceptable to Landlord evidencing and confirming
Tenant's compliance with this Section 50.
 
 
28

--------------------------------------------------------------------------------

 
SEC. 51 RENEWAL OPTIONS»
 
: Tenant shall have, and is hereby granted, the options (the “Renewal Options”)
to extend the Term of this Lease Agreement for two (2) additional periods of
five (5) years each (as applicable, the “Extended Term”) upon and subject to the
following terms, conditions and provisions:
 
A.           The Renewal Options may only be exercised by Tenant giving
irrevocable written notice thereof to Landlord no earlier than twelve (12)
months nor later than six (6) months prior to the expiration of the then current
Term of this Lease Agreement.  If Tenant fails to give Landlord such written
notice of exercise of such Renewal Option within such specified time period,
Tenant shall be deemed to have elected not to exercise, and to have waived, such
Renewal Option and the Renewal Option shall automatically terminate and expire
and be of no further force and effect. It is expressly agreed that Tenant shall
not have the option to extend the Term of this Lease Agreement beyond the
Extended Term.  If Tenant exercises either of the Renewal Options, such Extended
Term shall commence immediately upon the expiration of the then current Term of
this Lease Agreement (as applicable, the “Extended Term Commencement Date”).


B.           If Tenant exercises either of the Renewal Options (in accordance
with and subject to the provisions of this Section 51), the Extended Term shall
be upon, and subject to, all of the terms, covenants and conditions provided in
this Lease Agreement except for any terms, covenants and conditions that are
expressly or by their nature inapplicable to the Extended Term (including,
without limitation, the right to renew the Term of this Lease Agreement beyond
the Extended Term) and except that (i) the annual Base Rent and other economic
considerations during the Extended Term shall be equal to the Prevailing Market
Rental Rate (as defined in accordance with Section 51.D below and determined by
Landlord at the time Tenant exercises such Renewal Option and (ii) the Leased
Premises and all leasehold improvements relating thereto will be provided in the
condition they exist (i.e., “AS IS” and “WITH ALL FAULTS”) on the Extended Term
Commencement Date, and this Lease Agreement shall be deemed to have been
automatically amended as of the Extended Term Commencement Date in accordance
with this Section 51.  Tenant and Landlord shall promptly (but in no event
longer than fifteen (15) days after Landlord’s submission of the amendment to
Tenant) execute and deliver an appropriate amendment of this Lease Agreement to
evidence such terms following commencement of the Extended Term.


C.           Notwithstanding any provision herein to the contrary, Tenant shall
not have the right to extend the Term of this Lease Agreement pursuant to this
Section 51 and such right shall automatically terminate and be of no further
force and effect if, at the time Tenant exercises such Renewal Option or on the
Extended Term Commencement Date, Tenant is in default under this Lease Agreement
beyond any applicable grace period.  Tenant shall not have the right to assign
the Renewal Options to any sublessee or assignee of the Leased Premises, nor may
any such sublessee or assignee exercise the Renewal Options.
 
D.           As used in this Lease Agreement, the term “Prevailing Market Rental
Rate” means, as to any space subject to this Lease Agreement for which it is
being determined (the “Subject Premises”), the annual amount of “gross” rental
that a willing tenant would pay in a similar type transaction (i.e., renewal)
and a willing landlord would accept in arm’s length, bona fide negotiations for
lease of the Subject Premises to be executed at the time of determination and to
commence on the commencement of the subject lease term, based upon other lease
transactions made in the Building and other comparable office buildings in
the  Gulf Freeway/Clear Lake area of Houston, Texas, taking into consideration
all relevant terms and conditions of any comparable leasing transactions,
including, without limitation: (i) location, quality and age of the building
(taking into consideration renovations); (ii) use and size of the space in
question; (iii) location and/or floor level within the building; (iv) extent of
leasehold improvement allowances (considering existing improvements); (v) the
amount of any abatement of rental or other charges; (vi) parking charges or
inclusion of same in rental; (vii) lease takeovers/assumptions; (viii) club
memberships; (ix) relocation allowances; (x) refurbishment and repainting
allowances; (xi) any and all other concessions or inducements; (xii) extent of
services provided or to be provided; (xiii) distinction between “gross” and
“net” lease; (xiv) base year or dollar amount for escalation purposes (both
operating costs and ad valorem/real estate taxes); (xv) any other adjustments
(including by way of indexes) to base rental; (xvi) credit standing and
financial stature of the tenant or subtenant; and (xvii) length of term.
 
 
29

--------------------------------------------------------------------------------

 
SEC. 52 RIGHT OF FIRST REFUSAL:
 
A.           Subject only to the renewal options, expansion options, rights of
first offer and rights of first refusal of other tenants in the Building granted
by Landlord prior to the Effective Date or which are included in any lease
executed after the Effective Date as to which Tenant failed or elected not to
exercise its right of refusal under this Section 52, Tenant shall have a
continuing right of first refusal (the “Right of First Refusal”) during the Term
with respect to any available space on the third (3rd) floor of the Building
that is contiguous to the Leased Premises (“ROFR Space”).


B.           In the event Landlord desires to accept an offer to lease any of
the ROFR Space from any third party (a “Lease Offer”), as evidenced by a term
sheet or letter of intent, signed by the third party prospect (subject to any
confidentiality requirements of such third party prospect prohibiting disclosure
of its name), Landlord shall give Tenant written notice thereof (the
“Availability Notice”), which notice shall include the Lease Offer.  If such
Availability Notice is delivered to Tenant, Tenant shall have ten (10) days from
the date of receipt of the Availability Notice to either (i) irrevocably elect
to lease said space under the Terms of the Lease Offer, by delivering written
notice thereof (the “Election Notice”) to Landlord within such ten (10) day
period, or (ii) notify Landlord that it does not desire to lease said space.  In
the event Tenant (i) notifies Landlord that it does not desire to lease said
space or (ii) fails to deliver the Election Notice to Landlord within said ten
(10) day period, Tenant shall be deemed to have elected not to lease said space,
and Landlord shall have a period of ninety (90) days thereafter to lease such
ROFR Space to such third party tenant prospect upon the terms set forth in the
Availability Notice, except that (i) the space actually leased may be ten
percent (10%) greater or less than that set forth in the Lease Offer, and
(ii) the lease may be different from the Lease Offer in other immaterial
respects. If Landlord does not enter into such a lease of such ROFR Space with
such third party tenant prospect within said ninety (90) day period, or if
Landlord desires to enter into a lease of the ROFR Space with another party or
with such third party tenant prospect in which (i) the space actually leased is
more than ten percent (10%) greater or less than the square footage specified in
the Availability Notice or (ii) the lease terms vary in respects that are
material (such as the addition of an early termination provision) or decrease
the rent or other economic obligations of the tenant reflected in the Lease
Offer, Tenant shall again have a right of refusal on such ROFR Space as set
forth in this Section 52.
 
C.           If Tenant exercises a Right of First Refusal, then effective as of
the date that is the earlier to occur of (1) the date Tenant occupies all or any
portion of the ROFR Space for the purpose of conducting its business therein and
(2) sixty (60) days following the date Landlord delivers possession of the ROFR
Space to Tenant (the “ROFR Space Delivery Date”), such ROFR Space shall become a
part of the Leased Premises, the annual Base Rent per square foot of Net
Rentable Area for such ROFR Space shall be equal to the Base Rent stated in the
Lease Offer, and such ROFR Space shall be subject to all of the terms,
provisions and conditions of this Lease Agreement, except for any terms,
covenants and conditions that are expressly or by their nature inapplicable to
such ROFR Space, except that (i) Base Rent and Tenant’s Additional Rent with
respect to such ROFR Space shall commence to accrue on the earlier to occur of
(1) the date Tenant occupies all or any portion of such ROFR Space for the
purpose of conducting its business therein and (2) sixty (60) days after
Landlord’s delivery of the ROFR Space to Tenant, (ii) such ROFR Space and any
and all leasehold improvements therein will be provided in the condition they
exist (i.e. “AS IS” and “WITH ALL FAULTS”) on such delivery date; and (iii) the
Term of this Lease Agreement insofar as it relates to such ROFR Space shall be
equal to the longer of (i) the Term with respect to the Leased Premises or (ii)
the term set forth in the Availability Notice.  This Lease Agreement shall be
deemed to have been automatically amended in accordance with this Section 52.C
as of the date of the Election Notice, and Tenant and Landlord shall thereafter
promptly (but in no event longer than fifteen (15) days after Landlord’s
submission of the amendment to Tenant) execute and deliver an appropriate
amendment of this Lease Agreement to evidence the foregoing.
 
D.           Notwithstanding any provision herein to the contrary, Tenant shall
not have the right to lease the ROFR Space pursuant to this Section 52 if, at
the time Tenant exercises such Right of First Refusal or on the applicable ROFR
Space Delivery Date, Tenant is in default under this Lease Agreement beyond any
applicable notice and cure period.  Any termination of this Lease Agreement
shall also terminate the Right of First Refusal.  Tenant shall not have the
right to assign the Right of First Refusal to any subtenant of the Leased
Premises or assignee of this Lease Agreement, nor may any such subtenant or
assignee exercise such Right of First Refusal.
 
 
30

--------------------------------------------------------------------------------

 
SEC. 53 BACK UP GENERATOR:
 
A.           Tenant shall be permitted, at its sole cost and expense, to
install, connect to the Building, operate and maintain a back-up electrical
generator and all related equipment such as above-ground fuel tanks, switching
gear, conduit and equipment mounts (“Generator”) screened from public view to be
located on the Leased Premises in a location mutually agreed upon by Landlord
and Tenant.  The installation of the Generator shall be subject to all
conditions and requirements as provided for in Section 10 hereof.  So long as
Tenant’s back-up power is not interrupted, Landlord reserves the right to
relocate the Generator from time to time at Landlord's cost and expense.
 
B.           The installation, maintenance, repair, replacement, removal and
repair of any damage relating thereto, and all related costs, shall be the sole
responsibility of Tenant, subject to Landlord's reasonable direction and
control.  Landlord shall have no obligation to provide fuel or any utilities to
the Generator.  Notwithstanding anything to the contrary contained herein, in no
event shall Tenant be permitted to install or maintain on or about the Leased
Premises or the Building any underground storage tanks.  Upon the expiration or
termination of this Lease Agreement, Tenant shall be obligated to remove the
Generator and all related or ancillary equipment, wiring, and the like, and
Tenant shall repair any damage caused by such removal in a manner and method
reasonably satisfactory to Landlord.
 
C.           The Generator shall be used solely for the generation of emergency
power in the event of and only for the duration of a power outage, or
interruption of electrical service to the Building.  Tenant shall be permitted
to periodically test the Generator to confirm that it is in good working order
and that it complies with all applicable laws.  The Generator shall be used
solely for purposes of Tenant's business at the Building.  The use and operation
of the Generator shall comply with all applicable provisions of this Lease
Agreement.  In no event shall the use and operation of the Generator interfere
with any of the systems of the Building.  Tenant shall comply with all laws
applicable to the use and operation of the Generator.  Tenant shall be
responsible for obtaining all licenses, permits and approvals for the use and
operation of the Generator.
 
D.           Tenant shall not be required to pay rent for the right to install,
connect, operate and maintain the Generator on the Leased Premises.
 
E.           Tenant shall defend, indemnify and hold the Landlord Parties
harmless from and against all claims and liabilities of every kind or nature
related to the existence and operation of the Generator and/or the Landlord
Generator, except to the extent that such claims and liabilities are the result
of the negligence or willful misconduct of any of the Landlord Parties.
 
SEC. 54 SATELLITE ANTENNA»
 
: Tenant shall have the right to install antenna equipment on the roof of the
Building in accordance with the terms and conditions set forth in Exhibit J
attached hereto and made a part hereof for all purposes.
 
SEC. 55 MONUMENT SIGNAGE»
 
:  Provided that (i) Tenant is originally named herein, (ii) Tenant is leasing
and actually occupies at least 10,983 square feet of Net Rentable Area in the
Building, and (iii) no Event of Default has occurred and is continuing
(collectively, the “Monument Sign Conditions”), Tenant, at Tenant’s sole cost
and expense, shall install one (1) sign panel in a location reasonably
acceptable to the Landlord on the existing monument sign of the Building
(“Tenant’s Monument Sign”).  Tenant’s Monument Sign shall be subject to and in
compliance with all laws, applicable conditions, covenants and restrictions
affecting the Building.  Thereafter, Tenant shall be solely responsible for the
cost and expense of obtaining and maintaining any necessary permits for Tenant’s
Monument Sign and any sign licenses related thereto, and for the cost and
expense of maintenance and utilities for Tenant’s Monument Sign (including all
metered electrical usage). Additionally, Tenant shall maintain Tenant’s Monument
Sign in a first class manner, at Tenant’s sole cost and expense. Tenant’s
Monument Sign shall be installed in accordance with all applicable laws, codes,
ordinances, covenants, conditions and restrictions relating to the Building. All
rights and remedies of Landlord under the Lease Agreement (including, without
limitation, Landlord’s self-help remedies) shall apply in the event Tenant fails
to maintain Tenant’s Monument Sign as herein required. Upon the expiration or
earlier termination of the Lease Agreement or in the event Landlord elects to
remove Tenant’s Monument Sign as a result of Tenant’s failure at any time to
satisfy the Monument Sign Conditions, Tenant shall pay all costs associated with
the removal of Tenant’s Monument Sign and repair or restoration to the
Building’s monument sign. The terms and provisions of this Section 55 shall
survive the expiration or earlier termination of this Lease Agreement.
 


 

HOU:2916584.5
 
 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant, acting herein by duly authorized
individuals, have caused these presents to be executed in multiple counterparts,
each of which shall have the force and effect of an original on this 14th day of
May, 2009 (the “Effective Date”).
 
LANDLORD:
 
Aerospace Operating Associates, LP, a New Mexico limited partnership
 
 
By:
BGK Aerospace, LLC, a New Mexico limited liability company, its general partner

 
By:   /s/ J. Peter
Meilert                                                                          
Name:   J. Peter
Meilert                                                                       
Title:     President 
          BGK Texas Property Mgmt, LLC
          As Agent
For                                                                     
 
TENANT:




Orion Marine Group, Inc.




     By:  /s/ J. Michael
Pearson                                                                                     
J. Michael Pearson
President and Chief Executive Officer


ADDRESS:


12550 Fuqua Street
Houston, Texas  77034
Attention:  J. Cabell Acree, III
Telephone:  713-852-6505
Facsimile:  713-852-6594
Email:  cacree@orionmarinegroup.com

 

HOU:2916584.5
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FLOOR PLAN OF THE LEASED PREMISES
 


 


 
See Attached
 

HOU:2916584.5
A-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LEGAL DESCRIPTION OF THE LAND
 
Leasehold estate only in and to the following:
 
Being a tract of land containing 7.2696 acres, being part of and out of that
certain tract of land conveyed to the United States of America and commonly
known as part of Ellington Air Force Base, in the Luke Hemenway Survey, Abstract
801, Harris County, Texas, and being more particularly described as
follows:  (All bearings referenced to the Texas Coordinate System, South Central
Zone and based on City of Houston Monument 5851 – 1617.  Ellington 1952 Tri
Station X=3215019.21, Y=662268.83, using a combined scale factor of .9998723).


COMMENCING at a found bronze rod in concrete, Number 444, said rod being in the
northerly line of the Galveston Houston and Henderson Railroad Company Tract and
the west line of Ellington Air Force Base Tract, 50 feet northerly and
perpendicular to the centerline of the main railroad tract;


THENCE South 41 degrees 15’; 12”: East, 1075.65 feet along said common line of
G.H. & H.R.R. Company Tract and Ellington Air Force Base Tract, 50 feet
northerly and parallel with the main railroad tract to a found 5/8-inch rod,
from which said City of Houston Monument 5851-1617 bears South 45 degrees 22’
16” East, 196.22 feet.


THENCE North 48 degrees 44’ 48” East, 408.00 feet to an “X” in concrete for the
POINT OF BEGINNING of the herein described tract;


THENCE continuing North 48 degrees 44’ 48” East, 417.00 feet to a ½ inch iron
rod marking the beginning of a curve to the right;


THENCE 39.27 feet along the arch of said curve to the right, having a central
angle of 90 degrees 00’ 00”, a radius of 25.00 feet and a chord bearing South 86
degrees 15’ 12” East, 35.36 feet to a set ½ inch iron rod marking the end of
said curve;


THENCE South 41 degrees 15’ 12” East, 158.01 feet to a set ½ inch iron rod
marking the beginning of a curve to the left;


THENCE 130.90 feet along the arch of said curve to the left, having a central
angle of 30 degrees 00’ 00”, a radius of 250.00 feet and a chord bearing South
56 degrees 15’ 12” East, 129.41 feet to a set ½ inch iron rod marking the end of
said curve;


THENCE South 71 degrees 15’ 12” East, 84.02 feet t a set ½ inch iron rod marking
the beginning of a curve to the right;


THENCE 22.78 feet along the arc of said curve to the right, having a central
angle of 90 degrees 00’ 00” a radius of 14.50 feet and a chord bearing South 26
degrees 15’ 12” East, 20.51 feet to a set ½ inch iron rod marking the end of
said curve;




THENCE South 18 degrees 44’ 48” West, 65.22 feet to a set ½ inch iron rod
marking the beginning of a curve to the right;


THENCE 36.39 feet along the arc of said curve to the right, a central angle of
30 degrees 00’ ))”, a radius of 69.50 feet and a chord bearing South 33 degrees
44’ 48” West, 35.98 feet to a set ½ inch iron rod marking the end of said curve;


THENCE South 48 degrees 44’ 48” West, 6.96 feet to a set ½ inch iron rod marking
the beginning of a curve to the right;


THENCE 38.48 feet along the arc of said curve to the right, a central angle of
90 degrees 00’ 00” a radius of 24.50 feet and a chord bearing North 86 degrees
15’ 12” West, 34.65 feet to a set ½ inch iron rod marking the end of said curve.


THENCE South 48 degrees 44’ 48” West, 25.00 feet to a set ½ inch iron rod;


THENCE South 41 degrees 15’ 12” East, 255.50 feet to a set ½ inch iron rod
marking the beginning of a curve to the right;


THENCE 77.75 feet along the arc of said curve to the right, a central angle of
90 degrees 00’ 00”, a radius of 49.50 feet and a chord bearing South 3 degrees
44’ 48” West, 70.00 feet to a set ½ inch iron rod marking the end of said curve.


THENCE South 48 degrees 44’ 48” West, 348.50 feet to a set ½ inch iron rod;


THENCE North 41 degrees 15’ 12” West, 359.00 feet to a set ½ inch iron rod;


THENCE North 48 degrees 44’ 48” East, 33.49 feet to a set ½ inch iron rod;


THENCE North 41 degrees 15’ 12” West, 364.00 feet to the POINT OF BEGINNING and
containing 316.665 square feet or 7.2696 acres of land, more or less.









HOU:2916584.5
B-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
PARKING AGREEMENT
 
Landlord hereby agrees to make available to Tenant and Tenant hereby agrees to
pay for and take, during the full Term of this Lease Agreement, twelve  (12)
covered  reserved parking spaces and thirty two (32) unreserved parking spaces
(hereinafter collectively referred to as the “Parking Spaces”) on the Building
surface parking lot (hereinafter referred to as the “Surface Lot”), upon the
following terms and conditions:
 
1.  
Tenant shall pay as rental for the Parking Spaces the rates charged from time to
time by the Landlord, plus all taxes applicable thereto.  The initial monthly
rate for each of the Parking Spaces for covered reserved parking shall be $0.00
plus taxes and for unreserved parking shall be $0.00 plus taxes.  Said rentals
shall be due and payable to Landlord or its parking manager, as designated in
writing by Landlord at the address specified in Section 31 of this Lease
Agreement (or such other address as may be designated by Landlord in writing
from time to time), as additional rent on the first day of each calendar month
during the Term.

 
2.  
Intentionally Deleted.

 
3.  
Landlord will issue to Tenant parking tags, stickers or access cards for the
Parking Spaces, or will provide a reasonable alternative means of identifying
and controlling vehicles authorized to park on the Surface Lot.  Tenant shall
surrender each such tag, sticker or other identifying device to Landlord upon
termination of the Parking Space related thereto.

 
4.  
Landlord, at its discretion, shall have the right from time to time and upon
written notice to Tenant to designate the area(s) within which vehicles may be
parked.  Tenant agrees that although Landlord shall mark with signage Tenant’s
reserved Parking Spaces, Landlord shall have no obligation to enforce such
reservation by ticketing, towing or affixing a notice to cars parked in Tenant’s
reserved Parking Spaces by those who are not Tenant’s customers, guests,
invitees and employees.

 
5.  
If for any reason Landlord fails or is unable to provide any of the Parking
Spaces to Tenant at any time during the Term or any renewals or extensions
hereof, and such failure continues for five (5) business days after Tenant gives
Landlord written notice thereof, Tenant’s obligation to pay rental for any
Parking Space which is not provided by Landlord shall be abated for so long as
Tenant does not have the use thereof and Landlord shall use its diligent good
faith efforts to provide alternative parking arrangements for the number of
vehicles equal to the number of Parking Spaces not provided by Landlord.  Tenant
shall pay the same rate for any alternative parking provided by Landlord as
Tenant normally pays for the Parking Spaces so long as Tenant is not paying rent
for the Parking Spaces.  This abatement and good faith effort to provide
alternative parking arrangements shall be in full settlement of all claims that
Tenant might otherwise have against Landlord by reason of Landlord’s failure or
inability to provide Tenant with such Parking Space.

 
6.  
If the Term commences on other than the first day of a calendar month or
terminates on other than the last day of a calendar month, then rentals for the
Parking Spaces shall be prorated on a daily basis.

 
7.  
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord)
and hold harmless the Landlord Parties from and against all liabilities,
obligations, losses, damages, penalties, claims, actions, suits, costs, expenses
and disbursements (including court costs and reasonable attorneys’ fees)
resulting directly or indirectly from the use of the Parking Spaces by Tenant or
its employees.

 
8.  
Landlord may provide free parking on the Surface Lot for visitors to the
Building in an area designated by Landlord and in a capacity determined by
Landlord to be appropriate for the Building.

 
9.  
Upon the occurrence of an Event of Default under the Lease Agreement, Landlord
shall have the right (in addition to all other rights, remedies and recourse
hereunder and at law) to terminate Tenant’s use of the Parking Spaces only if
Landlord has also terminated the Lease Agreement.

 
10.  
Intentionally Deleted.

 
A condition of any parking shall be compliance by the parker with Surface Lot
rules and regulations, including any sticker or other identification system
established by Landlord.  The following rules and regulations are in effect
until notice is given to Tenant of any change.  Landlord reserves the right to
modify and/or adopt such other reasonable rules and regulations for the Surface
Lot as it deems necessary for the operation of the Surface Lot.  Landlord may
refuse to permit any person who violates the rules to park on the Surface Lot,
and any violation of the rules shall subject the car to removal.
 

HOU:2916584.5
C-
 
 

--------------------------------------------------------------------------------

 

PARKING RULES AND REGULATIONS
 
1.  
Cars must be parked entirely within the stall lines painted on the floor.

 
2.  
All directional signs and arrows and signs designating wheelchair accessible
parking spaces must be observed.

 
3.  
The speed limit shall be five (5) miles per hour.

 
4.  
Parking prohibited:

 
 
(a)
in areas not striped for parking

 
(b)
in aisles

 
(c)
where “no parking” signs are posted

 
(d)
on ramps where indicated

 
(e)
in cross-hatched areas

 
(f)
in spaces reserved for exclusive use by designated Lessees

 
(g)
in such other areas as may be designated by Landlord or Landlord’s agent(s).

 
5.  
Parking stickers or any other device or form of identification supplied by
Landlord shall remain the property of Landlord and shall not be
transferable.  There will be a replacement charge payable by Tenant equal to the
amount posted from time to time by Landlord for loss of any parking card or
parking sticker.

 
6.  
Surface Lot managers and attendants are not authorized to make or allow any
exceptions to these Rules and Regulations.

 
7.  
Every parker is required to park and lock his own car.  All responsibility for
loss or damage to cars and contents, property or persons is assumed by the
parker.

 
8.  
Tenant is required to give Landlord, on a quarterly basis, a list of employees
parking on the Surface Lot which shall include year, make and model of car and
license number.

 
9.  
In order to protect Landlord’s property, Landlord shall have the right, but not
the obligation, to install cameras on the Surface Lot.

 
10.  
Landlord is entitled to limit the size of the parked vehicles by weight, height
or width without constituting a breach of its obligation to provide parking
hereunder so long as Landlord permits vehicles manufactured primarily for
carrying passengers (other than buses).

 
Failure to promptly pay the rent required hereunder or persistent failure on the
part of Tenant or Tenant’s designated parkers to observe the Rules and
Regulations above shall give Landlord the right to terminate Tenant’s right to
use the parking structure.  No such termination shall create any liability on
Landlord or be deemed to interfere with Tenant’s right to quiet possession of
its Leased Premises.
 

HOU:2916584.5
C-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
RULES AND REGULATIONS
 
The following standards shall be observed by Tenant for the common safety,
cleanliness and convenience of all occupants of the Building.  These rules are
subject to change from time to time, as specified in the Lease
Agreement.  Landlord agrees to use its commercially reasonable efforts to
uniformly enforce the rules and regulations with respect to all tenants and
other occupants of the Building.
 
1.  
All tenants will refer all contractors’ representatives and installation
technicians who are to perform any work within the Building to Landlord for
Landlord’s supervision, approval and control before the performance of any such
work.  This provision shall apply to all work performed in the Building
including, but not limited to, installations of telephones, computer equipment,
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building.  Tenant shall not mark, paint, drill
into, or in any way deface any part of the Building or the Leased Premises,
except with the prior written consent of the Landlord, and as the Landlord may
direct.

 
2.  
The work of the janitorial or cleaning personnel shall not be hindered by Tenant
after 5:30 p.m., and such work may be done at any time when the offices are
vacant.  The windows, doors and fixtures may be cleaned at any time.  Tenant
shall provide adequate waste and rubbish receptacles, cabinets, book cases, map
cases, etc., necessary to prevent unreasonable hardship to Landlord in
discharging its obligations regarding cleaning service.

 
3.  
Prior to the commencement of any construction in the Leased Premises, Tenant
shall deliver evidence of its contractor’s and subcontractor’s insurance, such
insurance being with such companies, for such periods and in such amounts as
Landlord may reasonably require, naming the Landlord Parties as additional
insureds.

 
4.  
No sign, advertisement or notice shall be displayed, painted or affixed by
Tenant, its agents, servants or employees, in or on any part of the outside or
inside of the Building or Leased Premises without prior written consent of
Landlord, and then only of such color, size, character, style and material and
in such places as shall be approved and designated by Landlord.  Signs on doors
and entrances to the Leased Premises shall be placed thereon by Landlord.

 
5.  
Tenant shall not place, install or operate on the Leased Premises or in any part
of the Building any engine, refrigerating, heating or air conditioning
apparatus, stove or machinery, or conduct mechanical operations, or place or use
in or about the Leased Premises any inflammable, explosive, hazardous or odorous
solvents or materials without the prior written consent of Landlord.  No portion
of the Leased Premises shall at any time be used for cooking, sleeping or
lodging quarters.  Tenant may use coffee pots, refrigerators and microwaves in
Leased Premises.

 
6.  
Tenant shall not make or permit any loud or improper noises in the Building or
otherwise interfere in any way with other tenants.

 
7.  
Landlord will not be responsible for any lost or stolen personal property or
equipment from the Leased Premises or public areas, regardless of whether such
loss occurs when the area is locked against entry or not.

 
8.  
Tenant, or the employees, agents, servants, visitors or licensees of Tenant,
shall not, at any time or place, leave or discard rubbish, paper, articles,
plants or objects of any kind whatsoever outside the doors of the Leased
Premises or in the corridors or passageways of the Building or attached Parking
Areas.  No animals, bicycles or vehicles of any description shall be brought
into or kept in or about the Building.

 
9.  
No additional lock or locks shall be placed by Tenant on any door in the
Building unless written consent of Landlord shall have first been obtained.  Two
(2) keys will be furnished by Landlord for the Leased Premises, and any
additional key required must be obtained from Landlord.  A charge will be made
for each additional key furnished.  All keys shall be surrendered to Landlord
upon termination of tenancy.

 
10.  
None of the entries, passages, doors, hallways or stairways in the Building
shall be blocked or obstructed.

 
11.  
Landlord shall have the right to determine and prescribe the weight and proper
position of any unusually heavy equipment, including computers, safes, large
files, etc., that are to be placed in the Building, and only those which in the
exclusive judgment of the Landlord will not do damage to the floors, structure
and/or elevators may be moved into the Building.  Any damage caused by
installing, moving or removing such aforementioned articles in the Building
shall be paid for by Tenant.

 
12.  
All Christmas and other decorations must be constructed of flame retardant
materials.  Live Christmas trees are not permitted in the Leased Premises.

 
13.  
Tenant shall provide Landlord with a list of all personnel authorized to enter
the Building after hours (6:00 p.m. to 7:00 a.m. Monday through Thursday, 6:00
p.m. Friday to 8:00 a.m. Saturday, 12:00 noon to 12:00 midnight Saturday and 24
hours a day on Sundays and Holidays).

 
14.  
After hours air conditioning/heating (6:00 p.m. to 7:00 a.m. Monday through
Thursday; 6:00 p.m. Friday to 8:00 a.m. Saturday; 12:00 noon to 12:00 midnight
Saturday; and 24 hours a day Sunday and Holidays) must be requested in writing
by noon of the day for which additional air conditioning is requested, or if
Tenant so requires after hours air conditioning/heating on a regular basis
during the Term of this Lease Agreement, Tenant shall have the right to deliver
to Landlord a written notice specifying the hours Tenant so requires such air
conditioning/heating.  Tenant shall be charged the prevailing hourly rate during
such after hours period more particularly described on Exhibit H.

 
15.  
The following dates shall constitute “Holidays” as said term is used in this
Lease Agreement:  New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving and the Friday following Thanksgiving Day and Christmas and any
other holiday recognized and taken by tenants cumulatively occupying at least
one-half of the Net Rentable Area of office space of the Building.

 
16.  
The following hours shall constitute the normal business hours of the
Building:  between 7:00 a.m. and 6:00 p.m. from Monday through Friday and
between 8:00 a.m. and 12:00 noon on Saturdays, all exclusive of Holidays.

 
17.  
Movement of furniture or office equipment in or out of the Building, or dispatch
or receipt by Tenant of any heavy equipment, bulky material or merchandise which
requires use of elevators or stairways, or movement through the Building’s
service dock or lobby entrance shall be restricted to such hours as Landlord
shall designate.  All such movement shall be in a manner to be agreed upon
between Tenant and Landlord in advance.  Such prior arrangements shall be
initiated by Tenant.  The time, method and routing of movement and limitations
for safety or other concern which may prohibit any article, equipment or other
item from being brought into the Building shall be subject to Landlord’s
discretion and control.  Any hand trucks, carryalls or similar appliances used
for the delivery or receipt of merchandise or equipment shall be equipped with
rubber tires, side guards and such other safeguards as the Building shall
require.  Although Landlord or its personnel may participate in or assist in the
supervision of such movement, Tenant assumes full responsibility for all risks
as to damage to articles moved and injury to persons or property engaged in such
movement, including equipment, property and personnel of Landlord if damaged or
injured as a result of acts in connection with carrying out this service for
Tenant, from the time of entering the property to completion of work.  Landlord
shall not be liable for the acts of any person engaged in, or any damage or loss
to any of said property or persons resulting from any act in connection with
such service performed for Tenant.

 
18.  
Tenant shall notify Landlord of furniture or equipment to be removed from the
Building after hours.  Description and serial numbers shall be provided if
requested by Landlord.

 
19.  
Landlord shall designate one elevator to be the freight elevator to be used to
handle packages and shipments of all kinds.  The freight elevator shall be
available to handle such deliveries from 9:00 a.m. to 11:00 a.m. and 2:00 p.m.
to 3:30 p.m. weekdays.  Parcel Post, express, freight or merchants’ deliveries
can be made anytime within these hours.  No furniture or freight shall be
handled outside the above hours, except by previous arrangement.

 
20.  
Any additional services as are routinely provided to tenants, not required by
the Lease Agreement to be performed by Landlord, which Tenant requests Landlord
to perform, and which are performed by Landlord, shall be billed to Tenant at
Landlord’s cost plus fifteen percent (15%).

 
21.  
All doors leading from public corridors to the Leased Premises are to be kept
closed when not in use.

 
22.  
Canvassing, soliciting or peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

 
23.  
Tenant shall give immediate notice to the Building Manager in case of accidents
in the Leased Premises or in the Building or of defects therein or in any
fixtures or equipment, or of any known emergency in the Building.

 
24.  
Tenant shall not use the Leased Premises or permit the Leased Premises to be
used for photographic, multilith or multigraph reproductions, except in
connection with its own business.

 
25.  
The requirements of Tenant will be attended to only upon application to the
Building Manager.  Employees of Landlord shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the Building Manager.

 
26.  
Tenant shall place or have placed solid pads under all rolling chairs such as
may be used at desks or tables.  Any damages caused to carpet by not having same
shall be repaired or replaced at the expense of Tenant.

 
27.  
Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall abide by the rules and regulations for the Parking Areas included in the
Parking Agreement attached hereto as Exhibit C.

 
28.  
Landlord reserves the right to rescind any of these Rules and Regulations of the
Building, and to make such other and further rules and regulations as in its
reasonable judgment shall from time to time be needful for the safety,
protection, care and cleanliness of the Building, the Leased Premises and the
Parking Areas, the operation thereof, the preservation of good order therein and
the protection and comfort of the other tenants in the Building and their
agents, employees and invitees, which rules and regulations, when made and
written notice thereof is given to Tenant, shall be binding upon Tenant in like
manner as if originally herein prescribed.

 
29.  
Landlord will provide forty-five (45) cardkey(s) or other access devices to
Tenant and Tenant agrees to return all of these cardkeys and other access
devices to Landlord upon expiration or termination of this Lease Agreement.  All
others will be furnished to Tenant at a cost of Twenty and 00/100 Dollars
($20.00) per card or a mutually agreed upon price for each other access
device.  Any future increase in the cost of cardkeys and other access devices
will be passed on to Tenant for any additional cardkeys and other access devices
required.

 
30.  
Tenant, or its employees, agents, servants, visitors, invitees or licensees of
Tenant, shall not smoke or permit to be smoked cigarettes, cigars or pipes
within the Leased Premises or Building or possess any lighted tobacco
products.  Smoking shall be confined to area(s) designated by Landlord but shall
in no event be closer than twenty-five feet (25’) to any entrance to the
Building.  Landlord shall have no obligation to Tenant for failure of another
tenant, its employees, agents, servants, visitors, invitees or licensees to
comply with this paragraph.

 
31.  
Tenant shall not attempt to adjust wall-mounted thermostats in the Building.  If
there is any damage to wall-mounted thermostats due to attempts by Tenant to
adjust thermostats, Landlord may repair such damage at the sole cost and expense
of the Tenant.

 
32.           The carrying of firearms of any kind in the Leased Premises or the
Building is strictly prohibited.

HOU:2916584.5
D-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ACCEPTANCE OF PREMISES MEMORANDUM
 
This Memorandum is an amendment to the Lease Agreement for space in 12000
Aerospace Ave., Houston, Harris County, Texas 77034, executed on the _____ day
of ______________ , 200__ between Aerospace Operating Associates, LP, a New
Mexico limited partnership, as Landlord and ____________________________, as
Tenant.
 
Landlord and Tenant hereby agree that:
 
1.
The Leased Premises consists of
square feet of Net Rentable Area.

 
2.
Except for those items shown on the attached “punch list”, if any, which
Landlord will remedy within ____ days hereof, Landlord has fully completed the
construction work required under the terms of the Lease Agreement.

 
3.
The Leased Premises are tenantable, the Landlord has no further obligation for
construction (except as specified above), and Tenant acknowledges that both the
Building and the Leased Premises are satisfactory in all respects, subject to
any latent defects.

 
4.
The Commencement Date of the Lease Agreement is hereby agreed to be the _____
day of _________, 200__.

 
5.
The Expiration Date of the Lease Agreement is hereby agreed to be the _____ day
of _________, 200__.

 
All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.
 
Agreed and Executed this _____ day of _________, 200___.
 
Landlord:
 
Aerospace Operating Associates, LP, a New Mexico limited partnership
 
 
By:
BGK Aerospace, LLC, a New Mexico limited liability company, its general partner







By:                                                               
Name:                                                               
Title:                                                               
 
Tenant:




Orion Marine Group, Inc.




By:                                                                           
Name:                                                                           
Title:                                                                           



HOU:2916584.5
E-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
TENANT’S ESTOPPEL CERTIFICATE
 
(Addressee)








RE:           Houston , Texas
 
Gentlemen:
 
The undersigned (“Tenant”) has executed and entered into that certain lease
agreement (“Lease Agreement”) attached hereto as Exhibit “A” and made a part
hereof for all purposes with respect to those certain premises (“Leased
Premises”) which are located in the above-referenced project (“Project”) and are
more fully described in the Lease Agreement.  Tenant understands that the entity
to whom this letter is addressed (“Addressee”) has committed to loan or invest a
substantial sum of money in reliance upon this certification by the undersigned,
which certification is a condition precedent to making such loan or investment,
or that Addressee intends to take some other action in reliance upon this
certification.
 
With respect to the Lease Agreement, Tenant certifies to you the following, with
the intention that you may rely fully thereon:
 
1.
A true and correct copy of the Lease Agreement, including any and all amendments
and modifications thereto, is attached hereto as Exhibit “A”;

 
2.
The original Lease Agreement is dated
, 200__, and has been assigned, modified, supplemented or amended only in the
following respects:

 
 
(Please write “None” above or, on a separate sheet of paper, state the effective
date of and describe any oral or written modifications, supplements or
amendments to the Lease Agreement and attach a copy of such modifications,
supplements or amendments, with the Lease Agreement as Exhibit A);

 
3.
Tenant is in actual occupancy of the Leased Premises under the Lease Agreement;
the Leased Premises are known as Suite
, of the Project; and the Leased Premises contain approximately
square feet;

 
4.
The intial term of the Lease Agreement commenced on    , 200 , and ends at 11:59
pm on      , 200 , at a monthly base rent of $    , and no rentals or other
payments in advance of the current calendar month have been paid by Tenant,
except as follows:
 
 
 

 
 
(Please write “None” above or describe such payments on a separate sheet of
paper);

 
5.
Base Rent with respect to the Lease Agreement has been paid by Tenant through
 
, 200__; all additional rents and other charges have been paid for the current
periods;

 
6.
There are no unpaid concessions, bonuses, free months’ rent, rebates or other
matters affecting the rent for Tenant, except as follows:

 
 
(Please write “None” above or describe such matters on a separate sheet of
paper);

 
7.
No security or other deposit has been paid by Tenant with respect to the Lease
Agreement, except as follows:

 
 
(Please write “None” above or describe such deposits on a separate sheet of
paper);

 
8.
The Lease Agreement is in full force and effect and there are no events or
conditions existing which, with notice or the lapse of time or both, could
constitute a monetary or other default of the Landlord under the Lease
Agreement, or entitle Tenant to any offset or defense against the prompt current
payment of rent or constitute a default by Tenant under the Lease Agreement,
except as follows:

 
 
(Please write “None” above or describe such default on a separate sheet of
paper);

 
9.
All improvements required to be made by Landlord under the terms of the Lease
Agreement have been satisfactorily completed and accepted by Tenant as being in
conformity with the Lease Agreement, except as follows:

 
 
(Please write “None” above or describe such improvements on a separate sheet of
paper);

 
10.
Tenant has no option to expand or rent additional space within the Project or
any right of first refusal with regard to any additional space within the
Project, other than the Leased Premises, except as follows:

 
 
(Please write “None” above or describe such right or option on a separate sheet
of paper);

 
11.
Tenant has no right or option to renew the Lease Agreement for any period of
time after the expiration of the initial term of the Lease Agreement, except as
follows:

 
 
(Please write “None” above or describe such right on a separate sheet of paper);

 
12.
To the best of Tenant’s knowledge, any and all broker’s leasing and other
commissions relating to and/or resulting from Tenant’s execution of the Lease
Agreement and occupancy of the Leased Premises have been paid in full and no
broker’s leasing or other commissions will be or become due or payable in
connection with or as a result of either Tenant’s execution of a new Lease
Agreement covering all or any portion of the Leased Premises or any other space
within the Project or Tenant’s renewal of the Lease Agreement, except as
follows:

 
 
(Please write “None” above or describe such right on a separate sheet of paper);

 
13.
To the best of Tenant’s knowledge, the use, maintenance or operation of the
Leased Premises complies with, and will at all times comply with, all applicable
federal, state, county or local statutes, laws, rules and regulations of any
governmental authorities relating to environmental, health or safety matters
(being hereinafter collectively referred to as the “Environmental Laws”);

 
14.
The Leased Premises have not been used and Tenant does not plan to use the
Leased Premises for any activities which, directly or indirectly, involve the
use, generation, treatment, storage, transportation or disposal of any petroleum
product or any toxic or hazardous chemical, material, substance, pollutant or
waste;

 
15.
Tenant has not received any written notices of violation of any Environmental
Law or of any allegation which, if true, would contradict anything contained
herein and there are not writs, injunctions, decrees, orders or judgments
outstanding, no lawsuits, claims, proceedings or investigations pending or
threatened, relating to the use, maintenance or operation of the Leased
Premises, nor is Tenant aware of a basis for any such proceeding;

 
16.
There are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or of any state,
except as follows:

 
 
(Please write “None” above or describe such actions on a separate sheet of
paper)

 
17.
Tenant has no right of refusal or option to purchase the Leased Premises or the
Project, except as follows:

 
 
(Please write “None” above or describe such actions on a separate sheet of
paper)

 
18.
Tenant understands that the Lease Agreement may be assigned to Addressee and
Tenant agrees to attorn to Addressee in all respects in accordance with the
Lease Agreement so long as Addressee assumes the obligations of Landlord under
the Lease Agreement.

 
Dated:           , 200__.
 
Very truly yours,








By:                                                      
Name:                                                      
Title:                                                      
 

HOU:2916584.5
F-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
LEASEHOLD IMPROVEMENTS
 
1.           Work by Landlord.  Landlord shall cause to be constructed and/or
installed in the Leased Premises the permanent leasehold improvements and tenant
finish desired by Tenant and approved by Landlord (the “Leasehold
Improvements”).  The leasehold construction will be performed by a general
contractor of Landlord’s choice.
 
2.           Planning and Construction.  Landlord and Tenant shall cooperate in
good faith in the planning and construction of the Leasehold
Improvements.  Landlord and Landlord’s architect and contractor shall promptly
prepare and submit plans and respond to Tenant’s request and questions regarding
any particular aspect of the planning and construction of the Leasehold
Improvements, and Tenant shall respond promptly to any request from Landlord or
Landlord’s architect or contractor for Tenant’s approval of any particular
aspect thereof, it being agreed and understood that it is the intent and desire
of the parties that the Leased Premises be ready for Tenant’s occupancy on or
before the Estimated Leased Premises Delivery Date.  In the event Tenant fails
to respond promptly to any request from Landlord or Landlord’s architect and/or
contractor in connection with the design and/or construction of the Leasehold
Improvements, Landlord, upon ten (10) days’ prior written notice to Tenant,
shall have the right to terminate this Lease Agreement.
 
3.           Quality of Work.  Landlord shall supervise the construction of the
Leasehold Improvements and shall use its diligent good faith efforts to cause
same to be constructed and installed in a good and workmanlike manner in
accordance with good industry practice.
 
4.           Completion of Construction.  The “Leasehold Improvements Completion
Date” shall mean the date upon which the Leasehold Improvements are
substantially complete.  The phrase “substantially complete” shall mean that all
construction debris has been removed from the Leased Premises and the Leased
Premises are reasonably clean, the Leased Premises may reasonably be used and
occupied for the purposes intended by the Tenant and the progress of the
construction of the Leasehold Improvements to date is such that final completion
of the Leasehold Improvements can occur within a reasonable period of time and
without undue interference to the Tenant’s use of the Leased Premises.  If the
Leased Premises are not ready for occupancy by the Estimated Leased Premises
Delivery Date for any reason, Landlord shall not be liable or responsible for
any claims, damages or liabilities in connection therewith or by reason thereof.
 
5.           Tenant Delay.  As used herein, “Tenant Delay” shall mean the sum of
(i) the number of days of delay in responding to Landlord’s request for approval
of any documentation in connection with the Leasehold Improvements beyond five
(5) days after Landlord’s request, (ii) the number of days of delay in preparing
any of such documentation caused by changes requested by Tenant to any aspect of
the Leasehold Improvements which were reflected in the documentation theretofore
approved by Tenant, and (iii) the positive difference, if any, between the
increase and decrease in the number of days required to complete the Leasehold
Improvements caused by changes requested by Tenant to the working drawings after
Tenant’s approval thereof.
 
6.           Disclaimer of  Warranty.  TENANT ACKNOWLEDGES THAT THE CONSTRUCTION
AND INSTALLATION OF THE LEASEHOLD IMPROVEMENTS WILL BE PERFORMED BY AN
UNAFFILIATED CONTRACTOR OR CONTRACTORS AND THAT ACCORDINGLY LANDLORD HAS MADE
AND WILL MAKE NO WARRANTIES TO TENANT WITH RESPECT TO THE QUALITY OF
CONSTRUCTION THEREOF OR AS TO THE CONDITION OF THE LEASED PREMISES, EITHER
EXPRESS OR IMPLIED, AND THAT LANDLORD EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY
THAT THE LEASED PREMISES ARE OR WILL BE SUITABLE FOR TENANT’S INTENDED
COMMERCIAL PURPOSE.  AS SET FORTH IN SECTION 27 OF THIS LEASE, TENANT’S
OBLIGATION TO PAY BASE AND ADDITIONAL RENTAL HEREUNDER IS NOT DEPENDENT UPON THE
CONDITION OF THE LEASED PREMISES OR THE BUILDING OR THE PERFORMANCE BY LANDLORD
OF ITS OBLIGATIONS HEREUNDER, AND TENANT SHALL CONTINUE TO PAY THE BASE AND
ADDITIONAL RENT WITHOUT ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY
BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR
IMPLIED.  However, Landlord agrees that in the event that any defect in the
construction of the Leasehold Improvements are discovered, Landlord will
diligently pursue and seek to enforce any warranties of the contractor(s) and/or
the manufacturer of any defective materials incorporated therein.
 
7.           Cost of Leasehold Improvements.  Landlord shall pay all costs and
expenses of the Leasehold Improvements (including labor, materials,
architectural and engineering costs) up to the aggregate amount of $296,541.00
(the “Improvement Allowance”).  In the event that the cost and expense of
constructing and installing any portion of the Leasehold Improvements exceeds
the Improvement Allowance (the “Excess Cost”), Tenant shall pay said Excess Cost
as provided below.  Prior to Landlord’s awarding of the construction contract
with respect to the Leasehold Improvements or, as applicable, Landlord
performing any change order work, and in any event, within five (5) days
following Landlord’s demand, Tenant shall deposit with Landlord, one hundred
percent (100%) of the amount of Landlord’s good faith, reasonable estimate of
any Excess Cost, with a final reconciliation being made between the Landlord and
Tenant as to such actual Excess Costs as soon as reasonably possible after the
Commencement Date.
 
8.           Construction Management Fee.  Tenant acknowledges and agrees to pay
Landlord a construction management fee equal to five  percent (5%) of the total
costs and expenses of the Leasehold Improvements, that exceed the Improvement
Allowance.  Such construction management fee may be paid for by Tenant out of
the Improvement Allowance.
 

HOU:2916584.5
G-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
AIR CONDITIONING AND HEATING SERVICES
 
Landlord will furnish Building standard air conditioning and heating between
7:00 a.m. and 6:00 p.m. from Monday through Friday and, if requested, between
8:00 a.m. and 12:00 noon on Saturdays, all exclusive of Holidays (as defined
above).  Upon request of Tenant made in accordance with the rules and
regulations for the Building, Landlord will use its good faith efforts to
furnish air conditioning and heating at other times (that is, at times other
than the times specified above), in which event Tenant shall reimburse Landlord
for the incremental costs (including a reasonable charge for additional wear and
tear resulting from such additional use) incurred in connection therewith, as
such cost may be adjusted from time to time, for furnishing such
services.  Landlord represents that the current charge for furnishing such
services is $35.00 per hour per air handler.
 

HOU:2916584.5
H-
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
INSURANCE REQUIREMENTS
 
1.  
Tenant’s Insurance.

 
a. Tenant, at its expense, shall obtain and keep in full force and effect during
the Term:
 
i. a policy of commercial general liability insurance on an occurrence basis
against claims for personal injury, bodily injury, death and/or property damage
occurring in or about the Complex, under which Tenant is named as the insured
and (a) Landlord, (b) any lender whose loan is secured by a lien against the
Complex, (c) the property manager for the Complex, (d) their respective
shareholders, members, partners, affiliates and subsidiaries, successors and
assigns, and (e) any directors, officers, employees, agents, or contractors of
such persons or entities are named as additional insureds (collectively, the
“Landlord Parties”).  Such insurance shall provide primary coverage without
contribution from any other insurance carried by or for the benefit of the
Landlord Parties, and Tenant shall obtain blanket broad-form contractual
liability coverage to insure its indemnity obligations set forth in Section 28
of the Lease Agreement.  The minimum limits of liability applying exclusively to
the Leased Premises shall be a combined single limit with respect to each
occurrence in an amount of not less than $5,000,000 inclusive of an excess
coverage; provided, however, that Landlord shall retain the right to require
Tenant to increase such coverage from time to time to that amount of insurance
which in Landlord’s reasonable judgment is then being customarily required by
landlords for similar office space in buildings comparable to the Building.  The
deductible or self insured retention amount for such policy shall be reasonable
with respect to the Tenant’s business and customary practices for tenants having
similar net worth to the Tenant;
 
ii. insurance against loss or damage by fire, and such other risks and hazards
as are insurable under then available standard forms of “Special Form Causes of
Loss” or “All Risk” property insurance policies with extended coverage, insuring
Tenant’s movable fixtures and movable partitions, telephone and other equipment,
computer systems, trade fixtures, furniture, furnishings, and other items of
personal property which are removable without material damage to the Building
(“Tenant’s Property”) and all alterations and improvements to the Leased
Premises (including the Leasehold Improvements constructed pursuant to Exhibit G
to the Lease Agreement) to the extent such alterations and improvements exceed
the cost of the improvements typically performed in connection with the initial
occupancy of tenants in the Building (“Building Standard Installations”), for
the full insurable value thereof or replacement cost thereof, having a
deductible amount (or self-insured retention amount), that is reasonable with
respect to the Tenant’s business and customary practices for tenants having
similar net worth to the Tenant;
 
iii. during the performance of any alteration, until completion thereof,
Builder’s Risk insurance on an “all risk” basis and on a completed value form
including a Permission to Complete and Occupy endorsement, for full replacement
value covering the interest of Landlord and Tenant (and their respective
contractors and subcontractors) in all work incorporated in the Building and all
materials and equipment in or about the Leased Premises;
 
iv. Workers’ Compensation Insurance, as required by law; and
 
v. such other insurance in such amounts as the Landlord Parties may reasonably
require from time to time.
 
b. All insurance required to be carried by Tenant (i) shall contain a provision
that (x) no act or omission of Tenant shall affect or limit the obligation of
the insurance company to pay the amount of any loss sustained, and (y) it shall
be noncancellable and/or no material change in coverage shall be made thereto
unless the Landlord Parties receive thirty (30) days’ prior notice of the same,
by certified mail, return receipt requested, and (ii) shall be effected under
valid and enforceable policies issued by reputable insurers permitted to do
business in the State of Texas and rated in Best’s Insurance Guide, or any
successor thereto as having a “Best’s Rating” of at least “A-“ and a “Financial
Size Category” of at least “X” or, if such ratings are not then in effect, the
equivalent thereof or such other financial rating as Landlord may at any time
consider appropriate.
 
c. On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate policies or certificates of insurance, including evidence of waivers
of subrogation required to be carried pursuant to this Exhibit I and that the
Landlord Parties are named as additional insureds (the “Policies”).  Evidence of
each renewal or replacement of the Policies shall be delivered by Tenant to
Landlord at least ten (10) days prior to the expiration of the Policies.  In
lieu of the Policies, Tenant may deliver to Landlord a certification from
Tenant’s insurance company (on the form currently designated “Acord 27”
(Evidence of Property Insurance) and “Acord 25-S” (Certificate of Liability
Insurance), or the equivalent, provided that attached thereto is an endorsement
to Tenant’s commercial general liability policy naming the Landlord Parties as
additional insureds) which shall be binding on Tenant’s insurance company, and
which shall expressly provide that such certification (i) conveys to the
Landlord Parties all the rights and privileges afforded under the Policies as
primary insurance, and (ii) contains an unconditional obligation of the
insurance company to advise all Landlord Parties in writing at least thirty (30)
days in advance of any termination or change to the Policies that would affect
the interest of any of the Landlord Parties.
 
2.  
Landlord’s Insurance.

 
a. Landlord shall keep the Building insured against damage and destruction by
fire, vandalism, and other perils in the amount of the full replacement value of
the Building (as determined for insurance purposes) as the value may exist from
time to time, exclusive of foundations and footings, or such lesser amount as
will avoid co-insurance.
 
b. Landlord shall maintain contractual and commercial general liability
insurance, including bodily injury and property damage, with a minimum combined
single limit of liability of $1,000,000 for bodily injury or death of any person
occurring in or about the Building and $3,000,000 for injury, death, or damages
resulting to more than one person in any one occurrence.
 
c. Notwithstanding the foregoing, in the event Landlord is an institutional
owner, then Landlord may elect to self-insure with respect to the insurance
coverages required by the terms of the Lease Agreement.
 
3.  
Waiver of Subrogation.

 
Landlord and Tenant shall each procure an appropriate clause in or endorsement
to any property insurance covering the Complex and personal property, fixtures
and equipment located therein, wherein the insurer waives subrogation or
consents to a waiver of right of recovery, and Landlord and Tenant agree not to
make any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from fire or other
hazards to the extent covered by the property insurance that was required to be
carried by that party under the terms of the Lease Agreement. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for, (i) damage to any alterations or improvements exceeding
Building Standard Installations, (ii) Tenant’s Property, and (iii) any loss
suffered by Tenant due to interruption of Tenant’s business
 


 

HOU:2916584.5
I-
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT J
 
 
ROOFTOP SATELLITE ANTENNA
 
1.           Satellite Antenna.  Landlord hereby grants a non-exclusive license
to Tenant for the Term of this Lease Agreement and any renewals and extensions
thereof, to install, operate, maintain, repair, replace and remove up to one (1)
satellite antenna or dish, which may not exceed eighteen inches (18”) in
diameter unless required for a reasonable technical purpose (whether one or
more, the “Antenna”), along with the reasonably necessary conduit, wiring,
sleeving, amplifiers and other equipment related to the installation, operation,
maintenance, repair, replacement and removal of the Antenna (the “Auxiliary
Equipment”), at Tenant’s sole cost and expense, in a location on the roof of the
Building designated by Landlord; provided, however, in no event will Tenant be
entitled to use more than its pro rata share of such roof-top space.  Tenant
shall be entitled to use such roof-top space at reasonable rental amount, which
amount will be agreed upon prior to the installation of the Antenna and
Auxiliary Equipment.
 
2.           General Terms and Conditions.  The following terms and conditions
shall apply to Tenant’s installation, operation and maintenance of the Antenna
pursuant to this Exhibit J:
 
(a)           Not less than thirty (30) days prior to the date on which Tenant
desires to commence installation of the Antenna, Tenant shall submit for
Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed) detailed drawings and specifications for the proposed
Antenna, Tenant’s proposed method of attachment thereof to the roof of the
Building and the routing of the cable from the Antenna to the Leased
Premises.  Landlord’s approval shall extend to all aspects of the design and
installation of the Antenna, the cables and the Auxiliary Equipment (including,
without limitation, the materials utilized, the exact location of the Antenna on
the roof of the Building, and the aesthetic appearance thereof), other than the
aesthetic appearance of the portions thereof which are located within the Leased
Premises.
 
(b)           The installation, operation, maintenance, repair, replacement and
removal of the Antenna and the Auxiliary Equipment shall comply with all
applicable federal, state and local laws, ordinances, codes, regulations and
rules, and Tenant shall obtain and maintain in full force and effect all
required permits, licenses and approvals with respect thereto.
 
(c)           The delivery of the Antenna and the Auxiliary Equipment to the
roof of the Building, and the installation thereof, shall be subject to
Landlord’s supervision and control, and Tenant agrees to comply, and to cause
its contractors to comply, with all reasonable requirements of Landlord with
respect thereto.
 
(d)           Tenant’s contractors for the installation, maintenance, repair,
replacement and removal of the Antenna and the Auxiliary Equipment shall be
approved in advance by Landlord, which approval shall not be unreasonably
withheld or delayed, but may be conditioned upon such contractors’ agreeing to
indemnify Landlord and maintain insurance in a manner satisfactory to
Landlord.  Tenant’s approved contractors shall have access to portions of the
roofs and core of the Building as necessary for purposes of installing,
operating, maintaining and repairing, replacing and removing the Antenna and the
Auxiliary Equipment.
 
(e)           Once installed, Tenant shall maintain the Antenna and the
Auxiliary Equipment in a good and operable condition, repair and appearance, and
shall promptly remove any debris and other loose materials placed on the roof by
Tenant or its representatives.  Tenants shall notify Landlord in advance of all
maintenance, repair, replacement and removal work on the Antenna and the
Auxiliary equipment, and same shall be scheduled in advance with Landlord, and
shall be subject to Landlord’s supervision and control, except in the event of
an emergency (including equipment malfunction) requiring attention of such an
immediate nature as to render such scheduling, supervision and/or control
impractical.
 
(f)           The Antenna may not interfere with the operation of any other
antenna, microwave system or communication equipment existing in or on the roof
of the Building.  In the event of any such interference, Tenant shall, at
Tenant’s sole cost and expense, cure same (including removal of the Antenna, if
necessary).  Landlord agrees to use its good faith efforts to obtain for Tenant
all relevant information pertaining to the interference and such other equipment
as may be helpful to Tenant in its attempt to cure the interference.
 
(g)           Landlord agrees that Landlord will use its good faith efforts to
not allow the installation of any other antenna on the Building subsequent to
the installation of the Antenna which interferes with the reception or the
installation, operation, maintenance, repair, replacement and removal of the
Antenna or the Auxiliary Equipment.   In the event of mutual interference
between the Antenna and one or more other antennas, Landlord will use its good
faith efforts to cooperate with Tenant and the affected tenants to find a means
to resolve the interference.
 
(h)           Upon expiration or earlier termination of this Lease Agreement as
to all of the Leased Premises, Tenant shall remove the Antenna and the Auxiliary
Equipment from the Building.  In the event Tenant shall fail to promptly remove
the Antenna and the Auxiliary Equipment, Landlord shall have the right to remove
same at Tenant’s expense, and Landlord shall have no duty or obligation to
account to Tenant for any proceeds received by Landlord from the disposal of the
Antenna and the Auxiliary Equipment, or to share same with Tenant.
 
(i)           The Antenna and the Auxiliary Equipment shall be used solely by
Tenant in the ordinary course of its business in the Leased Premises; in no
event shall Tenant resell, lease or license any use of same to other tenants of
the Building or to any third party.
 
(j)           Tenant agrees that in the event of loss of the Antenna or the
Auxiliary Equipment as a result of condemnation or casualty, or a change in
applicable federal, state and local laws, ordinances, codes, regulations and
rules of any governmental authority, Tenant shall have no claim for rebate or
abatement of Rent or for damages against Landlord on account thereof.
 
(k)           Tenant shall install and maintain, in a good and workmanlike
manner, appropriate waterproofing materials around any penetrations of the roof
of the Building which are made during the installation, maintenance, repair,
replacement and removal of the Antenna and the Auxiliary Equipment, and shall
provide waterproofing certification with respect to all such penetrations from
Landlord’s roofing contractor so that Landlord is assured that such penetrations
do not void, limit or reduce any roof warranty in effect from time to
time.  Upon final removal of the Antenna and the Auxiliary Equipment, Tenant
shall repair and restore all roof penetrations and provide such waterproofing
certification.
 
(l)           Tenant shall defend, indemnify and hold Landlord Parties harmless
from and against all claims and liabilities of every kind or nature related to
the existence and operation of the Antenna and Auxiliary Equipment.
 

HOU:2916584.5
J-
 
 

--------------------------------------------------------------------------------

 
